 



Exhibit 10.3

REVOLVING LOAN AGREEMENT

By and Among

Tradition Development Company, LLC, a Florida limited liability company,
Horizons St. Lucie Development, LLC, a Florida limited liability company,
Horizons Acquisition 7, LLC, a Florida limited liability company,
and
Tradition Mortgage, LLC, a Florida limited liability company
(collectively, “Borrower”)

and

Core Communities, LLC, a Florida limited liability company
(“Guarantor”)

and

Wachovia Bank, National Association
(“Lender”)

Dated: April 8, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I.
  DEFINITIONS     1  
ARTICLE II.
  LOAN DOCUMENTS     9  
ARTICLE III.
  SECURITY AGREEMENTS     9  
ARTICLE IV.
  CLOSING AND INITIAL DISBURSEMENT     11  
ARTICLE V.
  LOAN FUNDING     12  
1.
  Borrowing Base     12  
2.
  Eligibility Limitations Under Borrowing Base     12  
3.
  Borrowing Base Administration     13  
4.
  Release Prices     15  
5.
  Plats and Consents     15  
ARTICLE VI.
  METHOD AND CONDITIONS OF DISBURSEMENT OF LOAN PROCEEDS     16  
1.
  Revolving Loan     16  
2.
  Loan Requisitions     16  
3.
  Solvency     16  
4.
  Access to Streets     16  
5.
  Final Disbursement Date     16  
6.
  Lien Priority as Prerequisite for Funding     16  
7.
  Conditions Precedent to Each Disbursement of the Loan     17  
8.
  Notice, Frequency and Place of Disbursements     17  
9.
  Advances Do Not Constitute a Waiver     17  
10.
  Letters of Credit     17  
ARTICLE VII.
  WARRANTIES AND REPRESENTATIONS OF BORROWER     18  
ARTICLE VIII.
  COVENANTS AND FURTHER AGREEMENTS OF BORROWER     25  
1.
  Loan Documents     25  
2.
  Insurance     25  
3.
  Collection of Insurance Proceeds     25  
4.
  Ad Valorem Tax and Assessments     26  
5.
  Application of Loan Proceeds     26  
6.
  Interest and Other Reserves     26  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
7.
  Expenses     26  
8.
  Borrower’s Equity Requirement     27  
9.
  General Construction Requirements     27  
10.
  Access     27  
11.
  Right of Lender to Inspect Property and Review Plans for any Land Under
Development     27  
12.
  Changes in Plans and Specifications for Land Under Development     27  
13.
  Correction of Defects     28  
14.
  Sign Regarding Financing     28  
15.
  Books and Records     28  
16.
  Notification by Borrower     28  
17.
  Keeping Guarantor Informed     29  
18.
  Financial and Operating Statements     29  
19.
  Monthly Inventory Reports for Residential Developments     30  
20.
  Bank Accounts     30  
21.
  Financial Covenants     30  
22.
  Updated Opinion of Counsel     31  
23.
  Development of Improvements     31  
24.
  Preservation of Security     31  
25.
  This Loan Agreement     31  
26.
  Further Encumbrances     31  
27.
  Mortgagee Title Insurance     31  
28.
  Warranties and Representations True     32  
29.
  Indemnity Regarding Construction and Other Risks     32  
30.
  Commitment Fee     32  
31.
  Additional Information     33  
ARTICLE IX.
  DEFAULTS     33  
1.
  Default Under Note     33  
2.
  Default Under Loan Documents     33  
3.
  Breach of Warranty     33  

-ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
4.
  Material Adverse Change     33  
5.
  Levy upon the Property     33  
6.
  Bankruptcy or Insolvency of Borrower     33  
7.
  Assignment for the Benefit of Creditors     34  
8.
  Transfer of Property     34  
9.
  Lien Against Property     34  
10.
  Failure to Disprove Default     34  
11.
  Breach     34  
12.
  Letter of Credit     34  
13.
  Financial Covenants     34  
ARTICLE X.
  REMEDIES OF LENDER     34  
1.
  Default Constitutes Default Under Loan Documents     35  
2.
  Right of Lender to Assume Possession and to Complete Construction     35  
ARTICLE XI.
  MISCELLANEOUS     35  
1.
  Binding Terms     35  
2.
  Bank Accounts     35  
3.
  Payment of Construction Costs     35  
4.
  Notices To All Parties     35  
5.
  No Partnership or Joint Venture     36  
6.
  No Assignment by Borrower     36  
7.
  Usury     36  
8.
  Time     36  
9.
  Waiver     36  
10.
  Conflict     36  
11.
  Additional Financing     37  
ARTICLE XII.
  GENERAL CONDITIONS     37  
1.
  Equity Requirements     37  
2.
  Evidence of Satisfaction of Conditions     37  
3.
  Assignment     37  
4.
  Successors and Assigns Included in Parties     37  

-iii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
5.
  Headings     37  
6.
  Invalid Provisions to Affect No Others     37  
7.
  Number and Gender     38  
8.
  Amendments     38  
9.
  Governing Law     38  
10.
  Litigation     38  
11.
  Relationships With Other Lender Customers     38  
12.
  Integration and Relation to Loan Commitment     38  
13.
  Reasonable Standard     38  
14.
  Waiver of Trial by Jury     39  

-iv-

 



--------------------------------------------------------------------------------



 



REVOLVING LOAN AGREEMENT

     THIS REVOLVING LOAN AGREEMENT (the “Loan Agreement”) is made and executed
as of April 8, 2005, by and among TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company; HORIZONS ST. LUCIE DEVELOPMENT, LLC, a Florida
limited liability company; HORIZONS ACQUISITION 7, LLC, a Florida limited
liability company; and TRADITION MORTGAGE, LLC, a Florida limited liability
company (hereinafter collectively referred to as “Borrower”), CORE COMMUNITIES,
LLC, a Florida limited liability company (“Guarantor”), all located at 10521
S.W. Village Station Drive, Suite 201, Port St. Lucie, Florida 34987, and
WACHOVIA BANK, NATIONAL ASSOCIATION, located at 200 East Broward Boulevard,
Suite 200, Fort Lauderdale, Florida 33301 (hereinafter referred to as “Lender”).

B A C K G R O U N D:

     A. Borrower and Lender have negotiated a Forty Million and 00/100 Dollar
($40,000,000.00) revolving line of credit loan (“Revolving Loan”) to be used by
Borrower for any lawful business activities conducted by Borrower in the normal
course of Borrower’s real estate business, including, but not limited to,
(i) the acquisition and/or development by Borrower of real property located and
being in St. Lucie County, Florida and (ii) issuances of letters by credit by
Lender. Subject to the requirements of this Loan Agreement, the Loan will
revolve as to the total principal amount of Forty Million and 00/100 Dollar
($40,000,000.00).

     B. The Revolving Loan shall be evidenced by a Revolving Loan Note of even
date herewith (“Revolving Note”) in the amount of the Revolving Loan and shall
be secured by a Mortgage, Assignment of Rents and Security Agreement
(“Mortgage”) initially encumbering that certain real property situate in St.
Lucie County, Florida, more particularly described in Exhibit “A” (“Land”)
attached hereto and made part hereof, which Land is owned in fee simple by
Borrower. (The Land and the Improvements (as defined below) located or to be
located thereon are referred to as the “Property”.)

     C. Borrower and Lender wish to enter into this Loan Agreement in order to
set forth the terms and conditions of the disbursement of the Loan and other
matters with respect thereto.

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
representations, warranties and agreements contained herein, the sum of TEN AND
00/100 DOLLARS ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Borrower, Guarantor and Lender
agree as follows:

ARTICLE I.

DEFINITIONS

     1. For the purposes hereof, the following terms shall have the meanings
described in this Article:

 



--------------------------------------------------------------------------------



 



          “Application” means Borrower’s application for payment.

          “Appraisal” means the written appraisal report prepared by an
independent licensed professional appraiser which has been approved by the
Lender. All Appraisals required herein shall be subject to the review of the
Lender’s chief appraiser, whose review of the Appraisals must result in findings
satisfactory to the Lender, in the Lender’s reasonable discretion.

          “Appraised Value” means the value of the Property or any specific
parcel or parcels within the Property, as determined by the Appraisal.

          “Assigned Rights” has the meaning as set forth in Article III,
Paragraph 1.

          “Borrower” shall refer collectively to Tradition Development Company,
LLC, a Florida limited liability company; Horizons St. Lucie Development, LLC, a
Florida limited liability company; Horizons Acquisition 7, LLC, a Florida
limited liability company; and Tradition Mortgage, LLC, a Florida limited
liability company.

          “Borrowing Base” means the method for determining the availability of
funds under the Revolving Loan as set forth in Article V, Paragraph 1.

          “Borrowing Base Report” means the report to be submitted by Borrower
to Lender on a monthly basis on the first day of each and every month included
within the form attached hereto as Composite Exhibit “C”.

          “Capitalized Lease Obligation” means any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

          “Closing Date” means the date as of which this Loan Agreement is
executed by Borrower and Lender.

          “Collateral” means the Land and other property rights and security as
defined in and encumbered by the Mortgage, this Loan Agreement, the UCC-1
Financing Statements and such other security instruments granted by the Borrower
to the Lender in connection with the Loan.

          “Commitment” means the commitment letter issued by Lender as of
August 18, 2004, and executed by Borrower on August 23, 2004.

          “Commitment Fee” has the meaning set forth in Section VIII,
Paragraph 30 of this Agreement.

          “CDD” means any current or future Community Development Districts
which are formed or to be formed for any portions of the Property.

          “CDD Bond(s)” means those bonds issued by the CDD to provide for
funding for certain infrastructure improvements within the Property.

2



--------------------------------------------------------------------------------



 



          “Core” means Core Communities, LLC, a Florida limited liability
company.

          “Cost” means the purchase price paid by Borrower to acquire the Land
(or any portion thereof) plus costs and expenses incurred by Borrower in
connection with such purchase including, without limitation, interest payments,
all of which shall be subject to Bank’s prior written approval which shall not
be unreasonably withheld.

          “Declaration(s)” means any and all Declarations of Covenants,
Conditions and Restrictions, or any other restrictive covenants governing or
imposed solely upon the Property or the Improvements or any portion thereof;
including in connection with any property owners or homeowners associations
solely governing the Property or the Improvements or any portion thereof.

          “Default” or “Event of Default” means a violation of any term,
covenant, or condition hereunder or a Default as defined under any of the other
Loan Documents which remains uncured after any applicable grace period.

          “Default Rate” means the interest rate which is three percent (3%)
greater than the interest rate stipulated in the Revolving Note.

          “Development Order” means the final development orders or approvals
issued for the Land, including those with respect to any DRI approval process.

          “DRI” means a development of regional impact as defined in
Chapter 380, Florida Statutes.

          “Due Diligence Documents” means all due diligence documents required
to be delivered by Borrower to Lender and described in Exhibit “B” attached
hereto and made a part hereof.

          “Environmental Laws” means any and all federal, state, or local
statutory or common law relating to pollution or protection of the environment,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), 42 USC § 9601, et seq., the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), Public Law
99-499, 100 Stat. 1613, the Resource Conservation and Recovery Act (“RCRA”), 42
USC § 6901, et seq., state and local laws, as the same may be amended from time
to time and all ordinances, regulations, codes, plans, orders, and decrees now
existing or in the future enacted, promulgated, adopted, entered or issued, both
within and outside present contemplation of the Borrower and Lender, and any
common law of nuisance or trespass, and any law or regulation relating to
emissions, discharges, releases or threatened releases of Hazardous Substances
into the environment (including without limitation, ambient air, surface water,
groundwater, land surfaced or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.

          “Financial Covenants” means the financial covenants, conditions and
requirements set forth in Article VIII, Paragraph 21 of this Loan Agreement.

3



--------------------------------------------------------------------------------



 



          “Financing Statements” means the UCC financing statements filed in
order to perfect Lender’s lien on certain personal property and fixtures as more
particularly described therein.

          “Florida Lien Law” means the laws of the State of Florida regarding
mechanics’, materialmen’s and suppliers’ liens as provided in Florida Statutes
Section 713 et. seq.

          “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time.

          “Gap” means the period of time between the effective date of the
commitment for mortgagee title insurance and the recording of the Mortgage.

          “Governmental Authorities” means any local, state, or federal
governmental agency, regulatory body or office, or any quasi-governmental office
(including health and environmental), or any officer or official of any such
agency, office, or body whose consent or approval is required as a prerequisite
to the commencement of the construction of the Improvements or to the operation
and occupancy of the Improvements or the Land or to the performance of any act
or obligation or the observance of any agreement, provision or condition of
whatsoever nature herein contained.

          “Guarantor” means Core.

          “Guarantor’s Assets” at any date means the amount which, in accordance
with GAAP, would be set forth opposite the caption “total current assets” (or
any like caption) on a consolidated balance sheet of the Guarantor at such date.

          “Guarantor’s Debt” at any date means the aggregate principal amount of
all Indebtedness of the Guarantor at such date in accordance with GAAP.

          “Guarantor’s Liabilities” at any date means the amount which, in
accordance with GAAP, would be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Guarantor at such date.

          “Guaranty” means the Unconditional Guaranty executed by Guarantor in
favor of Lender, providing for Guarantor’s payment of all sums due under the
Loan Documents and of performance of certain obligations of Borrower thereunder.

          “Hazardous Substances” means any substance or material in violation of
an Environmental Law, including, but not limited to, (i) as identified in
Section 101(14) of CERCLA, 42 USC § 9601 (14), as the same may be amended from
time to time, and in any other Environmental Law, or (ii) determined to be
toxic, a pollutant or contaminant, under federal, state or local statute, law,
ordinance, rule or regulation or judicial or administrative order or decision,
as same may be amended from time to time, and further including but not limited
to those defined under state and local laws, as same may be amended from time to
time.

          “Improvements” means the site work and infrastructure improvements and
other land development to be completed by Borrower on the Land Under Development
in accordance

4



--------------------------------------------------------------------------------



 



with the terms and provisions hereof, if any, specifically excluding however,
any improvements relating to a CDD.

          “Indebtedness” means: (i) all items which in accordance with GAAP
would be included in determining total liabilities as shown on the liability
side of a balance sheet of Guarantor as of the date said Indebtedness is to be
determined, including, without limitation, Capitalized Lease Obligations;
(ii) all obligations which Guarantor has guaranteed under the Loan; (iii) all
reimbursement obligations in connection with letters of credit or letter of
credit guaranties issued for the account of Guarantor; and (iv) all other
obligations of Guarantor.

          “Indemnified Parties” means and includes Lender, its parent,
subsidiary and affiliated companies, assignees of any of Lender’s interest in
the Loan or the Loan Documents, owners of participating or other interests in
the Loan or the Loan Documents.

          “Indemnified Costs” means all actual liabilities, claims, actions,
causes of action, judgments, orders, damages (including foreseeable and
unforeseeable consequential damages), costs, expenses, fines, penalties and
losses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Lender’s attorneys to the extent Lender is a
prevailing party), including those incurred in connection with any investigation
of site conditions or any remedial, removal or restoration work, of any
resulting damages, harm or injuries to the person or property of any third
parties or to any natural resources, with respect to the Property to the extent
of a Default and Lender incurs expenses contemplated under the Loan Documents.

          “Initial Borrowing Base Report” means the description of the Maximum
Advance Availability, as of the date hereof, for each Parcel as described in
Article VII, Section 1 hereof, a copy of which is attached as Composite Exhibit
“C”.

          “Inspector” means the architectural or engineering firm or such
party(s) or such representative of Lender which Lender shall designate to
perform various services on behalf of Lender. The services to be performed by
Lender’s Inspector shall include the issuance of reports and certifications
solely for the benefit of Lender and shall not impose upon Lender any obligation
to make inspections, or to correct or require any other person to correct any
defects, or to notify any person with respect to such defects, review of the
Plans for any Improvements and all proposed changes to them, periodic
inspections of construction work of the Improvements, if any, for conformity
with the Plans.

          “Inspection Agreement” means the tri-party agreement among Lender,
Borrower and Inspector providing for the services of, and payment by Borrower
to, the Inspector.

          “Inventory Report” means the report to be submitted by Borrower to
Lender on a monthly basis on the first day of each and every month included
within the form attached hereto as Composite Exhibit “C”.

          “LTC” or “Loan to Cost” means, as determined on any date, the
percentage arrived at by dividing (i) the outstanding principal balance of the
Loan on such date by (ii) the Cost of the Property.

          “LTV” or “Loan to Value” means, as determined on any date, the
percentage

5



--------------------------------------------------------------------------------



 



arrived at by dividing (i) the outstanding principal balance of the Loan on such
date by (ii) the Appraised Value of the Property.

          “LUD” or “Land Under Development” means Land owned by Mortgagor which
is being developed by Mortgagor with Improvements.

          “Land” means the real property described in Exhibit “A” attached
hereto and any real property subsequently encumbered by the Loan by modification
and spreader agreement.

          “Lender” means Wachovia Bank, National Association, its successors
and/or assigns.

          “Letter of Credit” means a standby letter of credit issued by Lender
pursuant to the terms of this Loan Agreement for the account of Borrower, as the
same may be renewed, modified, amended or restated from time to time in the
manner provided therein, which shall serve as performance bonds for Borrower’s
development of real property. Draws under the Letters of Credit shall be secured
by the Mortgage as provided herein and in the Mortgage and the Maximum Advance
Availability under the Borrowing Base shall be reduced by the amount of the
Letter of Credit issued until returned.

          “Licenses and Development Rights” means any right, title and interest
now owned or hereafter acquired by Borrower in and to the following solely with
regard to the Land (i) all development approvals, plat approvals, site plan
approvals, density and similar rights, rights under development orders in
connection with the development of regional impact solely in connection with the
Land, building permits, other governmental approvals, licenses, and other
consents and approvals which it may now or hereafter own solely with respect to
or in connection with the Property; (ii) all plat drawings, site plans, and
other drawings, plans and specifications for the Property and Improvements;
(iii) all warranties and guaranties covering any furniture, equipment,
machinery, building supplies and materials, appliances, fixtures and other
property now or hereafter located on or placed upon the Property or related to
the Improvements located on the Land, including, without limitation, air
conditioning, heating and other appliances and equipment; (iv) any other
governmental licenses, permits, approvals, allocations, contract rights related
to the design, development or construction of the Improvements, and similar
matters and documents obtained or to be obtained in the future which are
necessary or appropriate for the construction, operation and management of any
Improvements located on the Land; (v) all development agreements, agreements
with utility companies, agreements with governmental authorities and similar
agreements solely related to the Land; (vi) all rights in favor of Borrower or
the Land under any Community Development Districts (“CDD”) or agreements with
any CDD to the extent assignable; and (vii) any and all permits, licenses,
allocations, approvals, certificates and consents heretofore or hereafter issued
by any governmental or private authority or agency relating solely to the Land
or to any Improvements or the Plans and Specifications thereof, naming Borrower,
and all of Borrower’s right, title and interest in any to any subcontracts or
agreements for services, labor or materials pertaining to any Improvements, and
all claims and rights with respect to non-performance or breach of said
contracts and agreements.

6



--------------------------------------------------------------------------------



 



          “Loan” means the Revolving Loan.

          “Loan Agreement” means this Agreement.

          “Loan Documents” means the Commitment, this Loan Agreement, the Notes,
any funding agreement, any “Application and Agreement for Irrevocable Standby
Letter(s) of Credit” entered into by Lender and Borrower with respect to a
Letter of Credit, the Mortgage, the other collateral assignments, the Guaranty,
the Financing Statements, and any other document or writing executed in
connection therewith or in furtherance thereof, whether entered into
simultaneously herewith or at any time hereafter.

          “Loan Maturity Date” or “Maturity Date” means that certain date
twenty-four (24) months from and after the Closing Date, as may be extended as
set forth in the Note.

          “Lot” means any plotted Lot within the Property.

          “Lot Contracts Report” means the report to be submitted by Borrower to
Lender on a monthly basis on the first day of each and every month included
within the form attached hereto as Composite Exhibit “C”.

          “Management and Leasing Agreements” means (i) any and all management
agreements executed by Borrower with any third party or affiliate of either
Borrower or either Guarantor to engage in management activities in connection
with the Property or the Improvements; and (ii) any and all leasing agreements
executed by Borrower with any third party or affiliate of either Borrower or
either Guarantor to engage in leasing or sales activities in connection with the
Property or the Improvements.

          “Maximum Advance Availability” means the amount available for each
Sub-limit Classification available for funding under the Borrowing Base in
accordance with Section 1 of Article V hereof which amount shall be reduced by
the face amount of a Letter of Credit.

          “Maximum Debt” means Guarantor’s Debt less (i) customer deposits, and
(ii) subordinated debt due to shareholders of Guarantor.

          “Mortgage” means the Mortgage, Assignment of Rents and Security
Agreement of even date herewith executed by Borrower for the benefit of Lender
encumbering the Property, and any extensions, modifications, renewals or
replacements thereof.

          “Mortgagor” means Tradition Development Company, LLC, a Florida
limited liability company; Horizons St. Lucie Development, LLC, a Florida
limited liability company; Horizons Acquisition 7, LLC, a Florida limited
liability company; and/or Tradition Mortgage, LLC, a Florida limited liability
company, as the case may be.

          “Notes” means the Revolving Note executed by Borrower in favor of
Lender as well as any promissory note, sub-note, or other notes issued by
Borrower in substitution, replacement, extension, future advance, amendment or
renewal of the Note or any such promissory note or notes or as required herein.

7



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” means those liens, encumbrances, easements
and other matters approved by Lender as acceptable exceptions to
Schedule B-Section 2 of the Title Policy, including, but not limited to, taxes
and assessments not yet due and payable for the year of closing, and matters
contemplated under the Loan Documents, including CDDs created with respect to
the Land.

          “Parcels” means portions of the Land as described by separate,
discrete legal descriptions or by a separately recorded plat, including as set
forth in the Initial Borrowing Base Report.

          “Plans” or “Plans and Specifications” means plans and specifications
for the construction of the Improvements submitted to and approved by Lender
from time to time and including such amendments thereto as may from time to time
be made by Borrower and approved by Lender, such approval not to be unreasonably
withheld.

          “Property” means the Land and the Improvements located or to be
located on the real property described in Exhibit “A” attached hereto and made a
part hereof encumbered by the Mortgage and any Land and Improvements
subsequently encumbered by the Mortgage, and any rights, other property, and
appurtenances as defined, described or identified in the Mortgage to be used as
Collateral for the Loan.

          “Requisition” means Lender’s form of loan requisition, completed by
Borrower, evidencing Borrower’s draw request.

          “Revolving Loan” means the Forty Million and 00/100 Dollar
($40,000,000.00) revolving line of credit loan to be funded pursuant to the
Borrowing Base as described in this Loan Agreement.

          “Site Plan” means collectively the site plans for the Improvements,
approved by the applicable Governmental Authorities, as same may be amended from
time to time with Lender’s approval which shall not be unreasonably withheld.

          “Sub-Limit Classification(s)” means the type of property to be used in
determining the availability under the Borrowing Base as set forth in Article V
hereof.

          “Tangible Net Worth” means Guarantor’s Assets less Guarantor’s
Liabilities plus subordinate and/or subordinated debt payable to Guarantor’s
shareholders.

          “Title Commitment” means the mortgagee title insurance commitment
satisfying the requirements of this Loan Agreement.

          “Title Insurer” means title insurance underwriter satisfactory to
Lender.

          “Title Policy” means the mortgagee title insurance policy issued
pursuant to the Title Commitment satisfying the requirements of this Loan
Agreement.

          “Utilities” means services necessary for the construction of the
Improvements and the operation thereof for their intended purpose are available
at the boundaries of the Land,

8



--------------------------------------------------------------------------------



 



including water supply, storm and sanitary sewer facilities, electric, telephone
facilities, cable television, and trash/dumpster services.

          “Work in Progress Report” means the report to be submitted by Borrower
to Lender on a monthly basis on the first day of each and every month included
within the form attached hereto as Composite Exhibit “C”.

     2. Capitalized terms not defined in this Loan Agreement shall have the
meanings ascribed to them in the Mortgage, Notes, or other applicable Loan
Documents.

ARTICLE II.

LOAN DOCUMENTS

     As a condition to Closing and prior to and as a condition of any
disbursement of Loan funds hereunder, Borrower shall execute and deliver, or
cause to be executed and delivered to Lender the Loan Documents to be executed
by Borrower and/or Guarantor (the “Loan Documents”), and due diligence documents
to be delivered by Borrower and/or Guarantor on the Land which Borrower utilizes
as part of the Borrowing Base (collectively, the “Due Diligence Documents”),
including as described on Exhibit “B” attached hereto and made a part hereof,
all in form and substance reasonably satisfactory to Lender.

     All of the Loan Documents and Due Diligence Documents shall be in form and
content reasonably satisfactory to the Lender, and shall comply with all of the
requirements set forth in this Loan Agreement.

ARTICLE III.

SECURITY AGREEMENTS

     1. In addition to the security interests granted pursuant to the Mortgage
and the other Loan Documents, Borrower hereby collaterally assigns, transfers,
sets over and grants a security interest to Lender, its successors and assigns,
in and to the following:

          (a) Design and Construction Contracts, Plans and Specifications. All
of its right, title and interest in and to: (i) all construction contracts now
or hereafter entered into by Borrower with various contractors (hereinafter each
such are referred to as a “Contractor”) for the various Improvements to be
constructed upon the Land, and all addenda, modifications and amendments thereto
(“Construction Contracts”);

          (b) Developer’s Rights. All of its rights, title and interest as
developer or declarant in and to the Declarations to the extent assignable in
accordance with the terms and conditions of the Declarations.

          (c) Management and Leasing Agreements. All of its rights, title and
interest in and to the Management and Leasing Agreements.

9



--------------------------------------------------------------------------------



 



          (d) Licenses and Development Rights. All of its rights, title and
interest in and to the Licenses and Development Rights.

          (e) All of its rights, title and interest in and to all current and
future purchase and sale agreements with third party purchasers (collectively,
“Purchase Agreements”).

     Hereinafter the Construction Contracts, Declarations, Management and
Leasing Agreements, Licenses and Development Rights, and Purchase Agreements are
referred to as the “Assigned Rights”.

     2. Borrower covenants, warrants and represents to Lender that with regard
to the Assigned Rights currently held by Borrower (and for any Assigned Rights
subsequently assigned to Lender as of the date of such assignment) (i) Borrower
has all lawful right, title and interest to the Assigned Rights (if any), and
has the right to make this assignment (to the extent the Assigned Rights are
assignable), and (ii) Borrower has not assigned nor shall it assign to any other
person or entity any interest in such Assigned Rights and (iii) the Assigned
Rights are in full force and effect and there are no defaults by Borrower
thereunder or by any other party thereto. Borrower warrants and represents that
Lender shall not be under any obligation to perform any of the obligations of
Borrower under the Assigned Rights. Nothing contained herein shall be construed
to impose any liability upon Lender by reason of the assignment granted hereby
until Lender exercises dominion and control with respect thereto, and Borrower
shall indemnify, defend and hold Lender harmless from and against any and all
claims, damages, liabilities, fines and expenses (including but not limited to
reasonable attorney’s fees and costs) arising from or related to this assignment
or under any of the Assigned Rights until Lender exercises dominion and control
with respect thereto. Borrower shall deliver to Lender prompt written notice of
any and all defaults or events which, with the giving of notice and/or the
passage of time will become defaults by either Borrower or any third party under
any Assigned Rights, and shall deliver copies of all written notices, demands
and material communications between Borrower and any third party under any
Assigned Rights. Borrower shall obtain any necessary consents or joinders
necessary to effectuate the Assigned Rights.

     3. These assignments shall be in full force and effect as of the date
hereof. Notwithstanding that this assignment is effective immediately, so long
as there shall exist no Default by Borrower of this Loan Agreement or any other
Loan Document which has not been cured within an applicable cure period and the
cure accepted by Bank, Borrower shall have the right to take all action with
respect to the items and matters assigned hereby. These assignments shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Borrower acknowledges that the making of the Loan by
Lender to Borrower shall be made by Lender in full reliance upon these
assignments. This instrument is for the sole benefit of Lender and shall not be
construed for the benefit of any third party or parties.

     4. Upon delivery of written notice of Default to Borrower (after expiration
of any applicable cure period), Lender shall have the right in its sole
discretion to take in its name or in the name of Borrower or otherwise, such
action as Lender may at any time or from time to time reasonably determine to be
necessary to cure any Default of Borrower under the Assigned Rights, but under
no circumstances shall Lender be obligated to take such action. Lender shall
incur no liability on account of any action taken in good faith by it or on its
behalf or otherwise

10



--------------------------------------------------------------------------------



 



hereunder, whether or not the same shall prove to be improper, inadequate or
invalid in whole or in part, and Borrower agrees to protect, defend, indemnify
and hold Lender harmless from and against any and all loss, cost, liability or
expense, including, but not limited to attorneys’ fees and expenses, in
connection with any such action or actions except for Lender’s wrongful acts or
gross negligence. These assignments shall constitute Borrower’s irrevocable
direction to and full authority for third parties to act at Lender’s written
direction, notice or demand and to otherwise perform on Lender’s behalf under
the Assigned Rights after a Default exists under the Loan. Third parties shall
be fully protected by Borrower in their reliance upon and compliance with any
written request, notice or demand made by Lender with respect to the Assigned
Rights or for performance of any undertaking thereunder, and shall have no right
or duty to inquire as to whether any Default under the Loan Agreement or the
other Loan Documents has actually occurred or is then existing.

     5. Borrower hereby irrevocably constitutes and appoints Lender as its true
and lawful attorney-in-fact, empowered to act in Borrower’s name or in Lender’s
name or otherwise, in order to enforce all rights of Borrower under the Assigned
Rights (i) during a Default or (ii) after a Default has occurred and been cured
but said cure has not been accepted by Lender. This power of attorney, being
coupled with an interest, is irrevocable.

ARTICLE IV.

CLOSING AND INITIAL DISBURSEMENT

     1. The Closing of the Loan, and funding of the proceeds of this Loan which
are approved by the Lender for any initial funding are conditioned upon, and
such proceeds of the Loan shall be funded subsequent to, the following:

          (a) Execution and/or delivery of all Loan Documents and Due Diligence
Documents such other documents as Lender and Lender’s counsel may require to
insure that the Lender has a valid first lien on the Property which constitutes
the Borrowing Base used by Lender to fund this Loan Agreement and as necessary
or appropriate to effectuate the terms of this Loan Agreement.

          (b) Receipt by Lender of satisfactory evidence of applicable insurance
required pursuant to the Loan Documents.

          (c) Receipt by Lender of the marked-up Title Insurance Commitment,
insuring Lender’s Mortgage, which marked-up commitment must be approved by
Lender’s counsel together with all required reinsurance and co-insurance
agreements, required endorsements and coverages.

          (d) Receipt by Lender of evidence satisfactory to Lender and Lender’s
counsel of the Borrower’s and Guarantor’s fulfillment of any other condition to
funding as set forth in this Loan Agreement.

          (e) Borrower and Guarantor are in full compliance with the Loan
Documents and all warranties and representations of the Borrower and Guarantor
are true and correct.

11



--------------------------------------------------------------------------------



 



          (f) Written confirmation from Borrower that the applicable Parcels to
be included in the Borrowing Base have the appropriate approvals, permits,
licenses and Improvements required (if any) to qualify for the applicable
Sub-Limit Classification set forth in Article VII, Section 1 hereof and in the
Initial Borrowing Base Report.

ARTICLE V.

LOAN FUNDING

     1. Borrowing Base. Eligibility for funding under the Loan shall be
determined under a “Borrowing Base” formula calculated based on the Sub-Limit
Classifications (“Sub-Limit Classification(s)”) set forth in the chart below
(“Borrowing Base Matrix”), with each such Sub-Limit Classification referred to
in this Loan Agreement (including without limitation in calculating the Maximum
Advance Availability by the letter reference in the left-hand column of the
chart below). Each such Sub-Limit Classification shall be a sublimit under the
Revolving Loan for that category up to the referenced “Maximum Advance
Availability” as shown in the Borrowing Base Matrix as may be combined with
other Sub-Limit Classifications. The Maximum Advance Availability under the
Borrowing Base shall be the value, or cost, as applicable, of each Sub-Limit
Classification set forth below multiplied by the applicable Advance Rate as
noted in the Borrowing Base Matrix, which results in the aggregate Margined
Value (as hereinafter defined). “Margined Value” means the appraised value or
cost, if applicable, of the applicable portion of the Mortgaged Property
multiplied by the applicable Advance Rate for the particular Sub-Limit
Classification as set forth below.

                                                  Maximum                      
Advance     Sub-Limit Classification     Advance Rate     Availability    
A)
    Undeveloped Land owned by Borrower Not Under Contract
Lender has been provided the legal description, boundary survey, environmental
report, site plan, recorded deed & mortgage, endorsement to title insurance, and
other closing documentation required. Land use is in place for construction of
the Improvements.     50% of lesser of (i) LTV, or (ii) LTC     $ 10,000,000    
 
B)
    Undeveloped Land owned by Borrower Under Contract for Sale
Lender has been provided purchase contract, legal description, plat or sketch,
environmental report, site plan, recorded deed & mortgage, endorsement to title
insurance, and other closing documentation required. Land use is in place for
construction of the Improvements.     65% of lesser of (i) LTV, or (ii) LTC    
$ 40,000,000      
C)
    Land Under Development Under Contract
Lender has been provided purchase contract, final DRI Development Order, master
PUD master engineering, permitting, and site plan approved by Lender and Lender
provided with a copy of approved preliminary plat for parcel to be developed.
Sitework fully permitted, sitework construction in progress.     the lesser of
(i) 75% of LTV of the Improvements “As-If developed” or (ii) 80% of LTC on LUD
subject to a contract for sale     $ 10,000,000      

     2. Eligibility Limitations Under Borrowing Base. Eligibility under the
Borrowing Base will be further limited as follows:

12



--------------------------------------------------------------------------------



 



          (a) For “Undeveloped Land” owned by the Borrower (Sub-Limit
Classification A), eligibility will be limited by the following:

(i) Undeveloped Land identified for use as golf course, amenities, parks,
retention, preserve or other non-development uses for sale or rental use, or any
other property designated as non-master planned community or property to be
deeded to a master property owners association, an improvement district or a CDD
other third party, is not eligible for the Borrowing Base once it has been
identified and/or Borrower is contractually obligated to convey the property.

          (b) Any CDD Bond (net of adjustments) will be deducted from the
applicable Margined Value (as hereinafter defined).

          (c) The formation of a CDD or modifications of the conditions of or
new funding by an existing CDD on any part of the Property will require the
reasonable consent of the Lender. The Lender reserves the rights to secure an
appraisal update and/or modify the Advance Rate(s) set forth in Section 1 above
with respect to the Property under the Borrowing Base on any portion of the
Property submitted to a CDD. The Borrower shall use best efforts to obtain from
the CDD quarterly internally prepared financial reports and annual audited
financial statements; and to cause the internally prepared reports to be
certified. The Borrower shall provide such reports to Lender within thirty
(30) days of receipt by Borrower. Lender acknowledges that any Property under
the Borrowing Base submitted to a CDD will be subject to assessments imposed by
the CDD.

          (d) Notwithstanding the foregoing Borrower Base Matrix, if any Land is
optioned, contracted or owned for a period in excess of two (2) years prior to
the Closing Date of the Loan, the Maximum Advance Availability will be based on
the LTV Advance Rates and not the LTC Advance Rates listed in the Borrowing Base
Matrix.

     3. Borrowing Base Administration.

          (a) The Lender shall be responsible for administering the Borrowing
Base. The following reports shall be submitted by Borrower on monthly basis on
forms and with such supporting documentation as the Lender shall reasonably
require: (i) a Borrowing Base Report (the Initial Borrowing Base Report shall be
used for the determination of the Maximum Advance Availability under the
Borrowing Base for the first quarter); (ii) an Inventory Report; (iii) Work in
Progress Report; and (iv) any other information required by Lender in Lender’s
reasonable discretion.

          (b) Additions, reclassifications, and all partial releases of Property
under the Borrowing Base will be processed by the Lender, with assistance from
counsel, as requested by the Lender, at the Borrower’s expense.

          (c) Phase I environmental reports (or participation in Lender’s
Environmental Collateral Protection Program) shall be required on any new real
property mortgaged to the Lender, to be reviewed and determined to be acceptable
by the Lender, in the Lender’s

13



--------------------------------------------------------------------------------



 



reasonable discretion. The Lender may accept existing Phase I reports, subject
to its review and acceptance at Lender’s sole and absolute discretion.

          (d) Additions to the Property to be considered eligible for the
Borrowing Base must be acceptable to the Lender in accordance with the
requirements set forth in this Loan Agreement, in Lender’s reasonable
discretion, and documented in the same manner as required with respect to the
Property under the terms of this Loan Agreement and the Commitment, and must
include, but not limited to:

               (1) Recorded mortgage spreader and advance documents as
reasonably required by Lender’s counsel.

               (2) Title policies endorsed advancing the effective date of the
Lender’s Title Policy, insuring that no adverse matters have appeared of record
since the prior effective date, and adding such real property insured under
Lender’s first priority mortgage subject to any Permitted Exceptions.

               (3) Recorded plat, if applicable, and a certified boundary survey
of the Property then being encumbered.

               (4) Appraisal in satisfactory form and content in Lender’s sole
and absolute discretion.

               (5) Phase I environmental report in satisfactory form and content
in Lender’s reasonable discretion (or participation in Lender’s Environmental
Collateral Protection Program).

               (6) Evidence satisfactory to the Lender of Sub-Limit
Classification status as defined in the Borrowing Base.

               (7) Written confirmation of Lender’s counsel that documentation
received is acceptable in order to add the proposed real property to the
Borrowing Base.

               (8) If required by Lender, the Lender’s Inspector has performed
any required project permit review, cost/design review, development rights
review and/or progress inspections of any Land Under Development. Borrower will
provide copies of progress/development status reports from project engineers,
plans and specification, permits, development orders, and other information the
Lender may reasonably require to validate collateral eligibility under the
Borrowing Base. Borrower shall reimburse the Lender for the cost of the Lender’s
Inspector.

          (e) Reclassifications of eligible Land will require:

               (1) Evidence satisfactory to the Lender of Sub-Limit
Classification status and Maximum Advance Availability as defined in the
Borrowing Base, including but not limited to, copies of approved and/or recorded
plats, if any, endorsement advancing the effective date of the Lender’s Title
Policy and insuring that no adverse matters have appeared of record since the
prior effective date, whatever affidavits and/or surveys required by title agent
in order

14



--------------------------------------------------------------------------------



 



to delete any exceptions for survey matters on the title endorsement, which may
include, a surveyor’s affidavit or updated certified boundary survey (if
original boundary survey provided is dated more than ninety (90) days prior to
reclassification request), site plans, if any, permits, licenses and other
approvals as appropriate. The Borrower shall pay for the reasonable fees and
costs for the review of such documentation, including Lender’s reasonable
attorneys’ fees and costs and Lender’s Inspector’s fees and costs.

               (2) Appraisal update (if applicable).

          (f) Deletions or partial releases of portions of Land eligible under
the Borrowing Base will be executed by the Lender upon submission of:

               (1) Partial release and attached legal description.

               (2) If unplatted, at Lender’s request, a boundary survey or
sketch.

               (3) Compliance with Paragraph 4 below.

     4. Release Prices. Partial releases will be executed by the Lender without
the requirement for payment of a “Release Price” so long as: (a) there is no
uncured Default; (b) the Lot, development parcel, or other Property to be
released is not needed in the Borrowing Base to support outstanding borrowings,
any Letters of Credit issued, or any other exposure; and (c) the partial release
does not negatively impact in any way the value or use of the remaining
collateral. Without limiting the foregoing, Lender acknowledges that Borrower
may request, from time to time, releases for parks, roads, and other
non-developable portions of the Property including, but not limited to,
conveyances to property owners associations, CDDs and Governmental Authorities
without payment of a Release Price so long as the requirements for nonpayment of
a Release Price contained in this provision are satisfied. If release of a Lot
or development parcel would result in the amounts outstanding under the Loans
being in excess of the Margined Value, the partial release may be denied or
(i) a reduction of principal outstanding to the Margined Value or (ii) an
increase in the Collateral to the Margined Value may be required by the Lender
as a condition to the partial release. Partial Releases will reduce availability
in the Borrowing Base by the Margined Value of the property released. The
Borrower shall be required to provide Lender with Partial and Final Lien Waivers
(as applicable) from any party filing a Notice to Owner on any Land encumbered
by Lender.

     5. Plats and Consents. Lender acknowledges that Lender will be required to
execute and consent to certain plats, certain easements, declarations and other
development documents in connection with the development of the Land. Lender
agrees to execute all such documents, after Lender’s review and approval of
same, such approval not to be unreasonably withheld or delayed without payment
of any Release Price or other consideration. Without limiting the foregoing,
Lender agrees to join in all plats and subordinate the lien of the mortgage to
any dedications provided on such plats and to execute such documents as may be
reasonably required from Borrower with respect to any of the following:
(i) recordation of any declaration of covenants and restrictions for all or any
portion of the Property; (ii) formation of any CDD for all or any portion of the
Property; (iii) any easement, license or other grant or conveyance to any
Governmental Authority or utility company; (iii) any dedication, reservation or
other restriction

15



--------------------------------------------------------------------------------



 



provided on a plat, and (iv) such other authorizations, consents and joinders as
may be required to obtain the further development approvals with respect to the
Property.

ARTICLE VI.

METHOD AND CONDITIONS OF DISBURSEMENT OF LOAN PROCEEDS

     1. Revolving Loan. The purpose of the Revolving Loan is to provide
financing under the Borrowing Base as provided in Article V above.

     2. Loan Requisitions.

          (a) All Requisitions for proceeds of the Loan under Sub-Limit
Classifications shall be disbursed to Borrower upon request in accordance with
this Loan Agreement, subject only to the following limitations: (i) Borrower is
in compliance with the terms and conditions of this Loan Agreement and the Loan
Documents including, but not limited to, the Financial and Operating Statements
contained in this Loan Agreement; (ii) there is availability under the Borrowing
Base considering any limitations set forth in Article V hereof; and (iii) no
Default shall have occurred and be uncured as of the date of the funding
request.

          (b) Notwithstanding the foregoing, in the event funding on the
Borrowing Base exceeds the amount permitted by an inspection audit as performed
by Lender’s Inspector, Borrower must, within twenty (20) business days after
notification by Lender, either (i) reduce the loan balance to the amount
documented by the audit, or (ii) provide additional collateral acceptable to the
Lender in accordance with this Loan Agreement at a value (based on Advance Rates
as noted in the Borrowing Base Matrix) that would support the current Borrowing
Base funding.

     3. Solvency. At such time as Borrower shall desire to obtain a disbursement
of any portion of the Loan proceeds, Lender may require, in its reasonable
discretion, that Lender be provided with satisfactory evidence that there is not
pending against Borrower a petition in bankruptcy, whether voluntary or
otherwise, any assignment for the benefit of creditors, any petition seeking
reorganization or arrangements under the Federal bankruptcy laws of the United
States or of any other action brought under the aforesaid bankruptcy laws. Such
evidence shall be in the form of affidavits signed by an officer of Borrower.

     4. Access to Streets. Lender shall not make any disbursement for
construction of the Improvements for any Land Under Development if the Land
Under Development shall not have legal and insurable access which may include an
easement providing such access. Lender acknowledges and agrees that legal access
to any Land Under Development will be constructed contemporaneously with the
Improvements.

     5. Final Disbursement Date. Subject to other provisions of this Article,
Lender shall not be required to make any disbursement from the proceeds of this
Loan later than the Loan Maturity Date.

     6. Lien Priority as Prerequisite for Funding. As of the date hereof, the
Mortgage shall be of first lien priority as to the Property. Lender shall in no
event disburse funds from the

16



--------------------------------------------------------------------------------



 



Loan proceeds unless (a) the Mortgage then shall constitute a first lien on such
Property subject to the Permitted Exceptions and (b) there shall exist no other
lien of any sort, whether prior or inferior, than the lien of the Mortgage with
respect to the Property other than the Permitted Exceptions.

     7. Conditions Precedent to Each Disbursement of the Loan. At no time and in
no event shall Lender be obligated to disburse funds if any Default as described
herein or in the Mortgage shall have occurred and shall not have been cured
prior to the expiration of any applicable cure period.

     8. Notice, Frequency and Place of Disbursements. At Lender’s option (a) the
above-said Requisition shall be submitted to Lender at least three (3) business
days prior to the date of the requested advance, (b) disbursement shall be made
no more frequently than bi-monthly, and (c) all disbursements as to the Loan
shall be made by transfer to Borrower’s account at Lender or at such other place
as Borrower may designate from time to time.

     9. Advances Do Not Constitute a Waiver. No advance of Loan proceeds
hereunder shall constitute a waiver of any of the conditions of Lender’s
obligation to make further advances, nor in the event Borrower is unable to
satisfy any such condition, shall any such waiver have the effect of precluding
Lender from thereafter declaring such inability to be an Event of Default
described herein or in the Mortgage.

     10. Letters of Credit. At the request of Borrower and provided that a
Default does not exist, the Lender shall issue, pursuant to the requirements of
the Revolving Loan and in accordance with the Borrowing Base procedures of
Article V, stand-by Letters of Credit in favor of governmental authorities in
order to serve as performance bonds for Borrower’s development of real property.
Prior to issuance of a Letter of Credit by the Lender and at such time as a
Letter of Credit is requested by Borrower for the benefit of any real property
being developed with proceeds of the Loan:

          (a) Borrower shall execute an Application and Agreement for
Irrevocable Standby Letter(s) of Credit;

          (b) The amount advanced by Lender under such Letter of Credit shall be
secured by the applicable Mortgage and guaranteed by the applicable Guarantor;

          (c) Borrower shall pay to Bank upon issuance of the Letter of Credit a
fee of 1/2 of 1% of the face amount of such Letter of Credit (and thereafter
upon any annual renewal);

          (d) The Letter of Credit shall contain a thirty (30) day cancellation
by Bank provision and shall have an expiration date no later than twelve
(12) months (with annual renewal options upon payment of a renewal fee);

          (e) Any sums paid by Bank under the Letter of Credit shall initially
accrue interest at the Loan interest rate provided in the Note and such sum,
together with accrued interest to the extent it exceeds the Borrowing Base,
shall be repaid by Borrower within five (5) business days from receipt of notice
from Bank that the Letter of Credit (or portions thereof) have been paid;

17



--------------------------------------------------------------------------------



 



          (f) In the event the Letter of Credit is paid by Bank (and not repaid
by Borrower as provided immediately above), such payment shall be deemed by Bank
as a Default by Borrower under the Loan and interest shall commence to accrue on
the amount of such payment at the Default Rate of Interest provided in the Note;
and

          (g) The applicable Mortgage shall not be satisfied until all Letters
of Credit relating to such Property are returned to Bank or the Letters of
Credit are secured by cash or other collateral acceptable to Bank in its
reasonable discretion.

If at any time Borrower requests a reduction or cancellation in the amount of
any Letter of Credit issued by the Lender, Borrower must present written
authorization in substance acceptable to the Lender from the beneficiary of such
Letter of Credit approving the reduction and the amount so reduced. Any Letter
of Credit issued shall reduce the Borrowing Base Availability by the amount of
the letter of credit issued.

ARTICLE VII.

WARRANTIES AND REPRESENTATIONS OF BORROWER

     As material inducements to Lender to enter into this Loan Agreement and to
make the Loan, Borrower hereby warrants and represents to Lender as follows:

          (a) Validity of Loan Documents. That the Loan Documents are in all
respects legal, valid and binding according to their terms and grant to Lender a
direct, valid and enforceable first lien security interest in the Property and
the personalty located thereon subject only to bankruptcy, insolvency and other
similar laws affecting the rights of creditors.

          (b) Priority of Lien on Personalty. That no bill of sale, security
agreement, financing statement or other title retention agreement (except those
executed in favor of Lender) has or will be executed with respect to any
personal property, equipment or fixtures used in conjunction with the
construction, operation or maintenance of the Improvements located on the
Property owned by Borrower other than Improvements for a CDD.

          (c) Conflicting Transactions of Borrower. That the consummation of the
transactions hereby contemplated and the performance of Borrower’s obligations
under and by virtue of the Loan Documents will not result, to the best of
Borrower’s knowledge, in any breach of, or constitute a default under any
mortgage, security deed, deed of trust, lease, bank loan or credit agreement,
corporate charter or bylaws or other instrument to which Borrower is a party or
by which it may be bound or affected.

          (d) Pending Litigation. That there are no actions, suits or
proceedings pending or, to the knowledge of Borrower, threatened against or
affecting Borrower which adversely affects any of the Property securing the Loan
in any material respect, or involving the validity or enforceability of any of
the Loan Documents or the priority of the lien thereof, at law or in equity, or
before or by any governmental authority, except actions, suits and proceedings
which are fully covered by insurance and which, if adversely determined, would
not substantially impair Borrower’s ability to perform each and every one of its
obligations under and by virtue of the Loan Documents; and that to Borrower’s
knowledge, it is not in default with respect to any

18



--------------------------------------------------------------------------------



 



order, writ, injunction, decree or demand of any court or any governmental
authority that would have a material adverse affect on Borrower’s ability to
repay the Loan.

          (e) Violations of Governmental Law, Ordinances or Regulations. That
Borrower has no knowledge of any material violation or notice of violations of
any federal or state law or municipal ordinance or order or requirement of, or
agreement with, the County or City or any municipal department or other
governmental authority having jurisdiction affecting the Property, which
violations in any way relate to or affect the Property.

          (f) Compliance with Zoning Ordinances, Building Codes, and Similar
Laws. That as a condition of funding a Requisition for any Land Under
Development, the proposed Improvements to be developed thereon will have been
approved by all appropriate Governmental and quasi-Governmental Authorities and
all applicable permits will have been issued pursuant to all applicable building
codes. Borrower is familiar, has complied, and will comply with all of the laws,
regulations, codes, ordinances, and development orders and resolutions
applicable to the Property and construction of the Improvements on any Land
Under Development. The Land Under Development is and will be in full compliance
with all requirements of any and all existing Development Order(s), resolutions
and approvals; and the Borrower has satisfied all conditions to such Development
Order(s), resolutions and approvals. As a condition of funding any Requisition
for any Land Under Development, Borrower shall have obtained, all permits,
licenses and approvals necessary to construct the Improvements in accordance
with all laws, including those pertaining to land use, and Borrower has
delivered or will deliver promptly upon receipt, true and accurate copies of all
such permits, licenses, and approvals to Lender.

          (g) Availability of Utilities. That all utility services necessary for
the construction of the Improvements on any Land Under Development are or will
be available at the boundaries of the Land, including water supply, storm and
sanitary sewer facilities, electric, telephone facilities, cable television, and
trash/dumpster services (“Utilities”) at the time of a funding request.

          (h) Development Approvals and Building Permits. That all development
approvals, permits, licenses and requirements as applicable for any work then to
be funded by Lender with respect to any Property as noted in the relevant
Sub-Limit Classification under the Borrowing Base shall have been obtained as a
condition of funding at the Advance Rate noted in the Borrowing Base Matrix for
such Sub-Limit Classification. By submitting a Due Diligence Report and an
updated Borrowing Base Report, the Borrower shall be deemed to have represented
to Lender that the state of facts set forth therein are true and correct in all
respects, and that Lender may rely on such Due Diligence Report and Borrowing
Base Report in funding the Loan pursuant to and in accordance with the Loan
Documents, without further inquiry or investigation. Borrower shall deliver
copies of all issued approvals, licenses, permits and other evidence of the
satisfaction of governmental requirements to Lender as a condition of funding
and in order to verify the requirements under the applicable Sub-limit
Classification as noted in the Borrowing Base Matrix. For any Land Under
Development, that the Property is vested both for concurrency requirements and
under any Preliminary Development Agreement or DRI Development Order, all
necessary density units and uses are vested with respect to the Improvements,
and that the use complies with such DRI Development Order. The Borrower

19



--------------------------------------------------------------------------------



 



shall deliver to Lender, as obtained, copies of all plats, approvals, and
permits as issued by the applicable governmental authority.

          (i) Condition of Property. That the Property is not now damaged or
injured as a result of any fire, explosion, accident, flood or other casualty
and remains in substantially the same condition as existed on the date of the
Appraisal other than preparation of the Land for any improvements to be
constructed. To Borrower’s knowledge, the Property does not contain significant
amount of muck or organic materials which would adversely affect the appraised
value of such land below that required by this Agreement and significant amounts
of off-site fill are not required.

          (j) Brokerage Commissions. That any brokerage commission due in
connection with the transaction contemplated hereby has been paid in full and
that any such commission coming due in the future will be paid promptly by
Borrower. Borrower agrees to and shall indemnify Lender from any liability,
claim or loss arising by reason of any such brokerage commission. This provision
shall survive the repayment of the Loan and shall continue in full force and
effect so long as the possibility of such liability, claim or loss exists.

          (k) Usury. That the amounts to be received by Lender which are or
which may be deemed to be interest hereunder or under any of the Loan Documents
or otherwise in connection with the transactions herein contemplated constitute
lawful interest and are not usurious or illegal under the laws of the State of
Florida, and no aspect of the transactions contemplated by this Loan Agreement
is or will be usurious under current Florida law.

          (l) Accuracy of Information. That Lender’s commitment to make the
Loan, as expressed in the Commitment is based on the accuracy of Borrower’s
representations and statements. Neither this Loan Agreement nor any document,
financial statement, credit information, certificate or statement required
herein to be furnished or furnished to Lender contains any untrue statement of a
material fact or omits to state a fact material to this Loan Agreement or to
Lender’s decision to enter into this Loan Agreement or the transaction
contemplated hereunder. Lender shall have the option to declare the Commitment
to be breached if there shall have been any material misrepresentation or
misstatement or any material error in any statement, document or other
submission delivered to Lender, or if prior to the initial Loan disbursement,
there shall have been a material adverse change in the state of facts submitted
to Lender, or Borrower or any Guarantor has become insolvent, bankrupt or
incapacitated, or has otherwise been subject to any material adverse change in
financial condition.

          (m) Set-Offs. That Borrower and Guarantor do not currently have any
defense or set-off with respect to any money disbursed or otherwise advanced or
to be advanced hereunder.

          (n) Investment Company. That Borrower represents and warrants that
Borrower is not an investment company as defined by the Investment Company Act
of 1940, as amended, and that Borrower is not required to register under said
Act.

20



--------------------------------------------------------------------------------



 



          (o) Continuation and Investigation. That the warranties and
representations contained herein shall be and remain true and correct so long as
any of Borrower’s or any Guarantor’s obligations hereunder have not been
satisfied, or so long as part of the Loan shall remain outstanding, and each
request by Borrower for a disbursement or extension of the Loan shall constitute
an affirmation that the foregoing representations and warranties remain true and
correct as of the date thereof. All representations, warranties, covenants and
agreements made herein or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this Loan
Agreement shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf, and shall
survive the making of any or all of the disbursements contemplated hereby.

          (p) Hazardous Substances.

               (1) Borrower and Guarantor represent and warrant to Lender the
following:

                    (i) that Borrower and Guarantor have made all due inquiry
and investigation into the present condition of the Property and the previous
ownership and uses of the Property consistent with good commercial or customary
practice in an effort to minimize liability with respect to “Hazardous
Substances”, as that term is defined herein;

                    (ii) that neither Borrower, any Guarantor, nor any other
person to the Borrower’s and Guarantor’ knowledge, after all due inquiry and
investigation, has ever used the Property as a facility for the manufacture,
processing, distribution, use, transport, handling, storage, treatment or
disposal of any Hazardous Substances, and Borrower and Guarantor will not in the
future use the Property for any such purposes;

                    (iii) that the Property, to the best of Borrower’s and
Guarantor’s knowledge, is now and at all times hereafter will continue to be in
full compliance with all federal, state and local “Environmental Laws” (as that
term is defined herein);

                    (iv) that to the best of Borrower’s and Guarantor’s
knowledge, as of the date hereof, there are no hazardous or toxic materials,
substances, wastes or other environmentally regulated substances (including
solids or gaseous products and any materials containing asbestos) in violation
of Environmental Laws, the presence of which is limited, regulated or prohibited
by any state, federal or local governmental authority or agency having
jurisdiction over the Property, or which are otherwise known to pose a hazard to
health or safety of occupants of the Property, located on, in or under the
Property or used in connection therewith; and any aboveground or underground
storage tanks on the Property have been properly registered with the Florida
Department of Environmental Regulation and are in material compliance with the
standards for stationary tanks contained in Chapter 17-761 or 17-762, Florida
Administrative Code, any local tank regulation program authorized under
Chapter 17-63, Florida Administrative Code, and regulations for underground
storage tanks promulgated by the U.S. Environmental Protection Agency in 40 CFR
Part 280. Borrower and Guarantor further represent that to the best of each
other’s knowledge there has never been a discharge, as that term is defined in
Rule 17-761.200(33)(b), F.A.C., of any pollutants, contaminants or petroleum
products from any of the aboveground or underground storage tanks and the
Property has never

21



--------------------------------------------------------------------------------



 



been the subject of a petroleum contamination site cleanup or remediation under
Chapter 17-770, Florida Administrative Code, or other applicable environmental
law;

                    (v) that Borrower and/or Guarantor shall promptly notify
Lender in writing of any change in the nature or extent of any Hazardous
Substances or toxic materials, substances or wastes maintained on, in or under
the Property or used in connection therewith, and will transmit to Lender copies
of any citations, orders, notices, liens, or other material governmental or
other communication received with respect to any other hazardous materials,
substances, wastes or other environmentally regulated substances affecting the
Property; and Borrower and Guarantor shall not cause or permit to exist, as a
result of an intentional or unintentional act or omission on its part, a
releasing, discharging, spilling, leaking, pumping, emitting, pouring, emptying
or dumping of a Hazardous Substance from the Property into waters or onto lands
of the State of Florida or the waters of the United States, or into waters
outside the jurisdiction of the State of Florida where damage may result to the
lands, waters, fish, shellfish, wildlife, biota, air and other resources owned,
managed, held in trust or otherwise controlled by the State of Florida or the
United States, unless said release, discharge, spill, leak, pump, emission,
pouring, emptying or dumping, etc. is pursuant to and in compliance with the
conditions of a permit issued by the appropriate federal, state or local
governmental authorities;

                    (vi) that Borrower and Guarantor are not aware of, nor have
the Borrower, Guarantor, or any subsidiary or affiliated entities, received
notice of, any past, present or future events, conditions, circumstances,
activities, practices, incidents, actions or plans which may interfere with or
prevent compliance or continued compliance with Environmental Laws or any
ordinance, regulation, code, plan, order, decree, judgment, injunction, notice
or demand letter issued, entered, promulgated or approved thereunder, or which
may give rise to any common law or legal liability, or otherwise form the basis
of any claim, action, demand, suit, proceeding, hearing, study or investigation,
based on or related to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling, or the emission, discharge,
release or threatened release into the environment, of any Hazardous Substance;
and

                    (vii) that there is no civil, criminal or administrative
action, suit, demand, claim, hearing, notice or demand letter, notice of
violation, investigation, or proceeding pending or threatened against Borrower,
Guarantor, or the Property, relating in any way to any Environmental Laws or any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter issued, entered, promulgated or approved thereunder.

               (2) Borrower and Guarantor shall, at their own cost and expense,
take all actions as shall be necessary or advisable for the clean-up of the
Property, including all removal, containment and remedial actions in accordance
with all applicable Environmental Laws, and shall further pay or cause to be
paid at no expense to Lender all clean-up, administrative, and enforcement costs
of applicable governmental agencies which may be asserted against the Property
or the owner thereof.

               (3) Borrower and Guarantor hereby agree to indemnify, reimburse,
defend and hold harmless Lender, its officers, directors, employees, successors
and assigns from and against all demands, claims, civil or criminal actions or
causes of action, liens, assessments, civil or criminal penalties or fines,
losses, damages, liabilities, obligations, costs, disbursements,

22



--------------------------------------------------------------------------------



 



expenses or fees of any kind or of any nature (including, without limitation,
cleanup costs, attorneys’, consultants’ or experts’ fees and disbursements and
costs of litigation at trial and appellate levels) which may at any time be
imposed upon, incurred by or asserted or awarded against, Lender directly or
indirectly, resulting from: (i) any acts or activities of Borrower, its agents,
employees or contractors, at, on or about the Property which contaminate air,
soils, surface waters or groundwaters over, on or under the Property;
(ii) arising from or out of any Hazardous Substance on, in or under the
Property; (iii) pursuant to or in connection with the application of any
Environmental Law to the acts or omissions of Borrower or any other person and
any environmental damage alleged to have been caused, in whole or in part, by
the transportation, treatment, storage, or disposal of any Hazardous Substance;
or (iv) arising from or in relation to the presence, whether past, present or
future, of any Hazardous Substances on the Property.

               (4) Without limiting the foregoing, this indemnification
provision specifically protects the Lender against any claim or action from
activities described in (i), (ii), (iii) or (iv) above, based in whole or in
part upon any Environmental Law, environmental statute, rule, regulation or
policy, CERCLA and RCRA (as may be amended from time to time), and other laws,
whether now in existence or enacted in the future.

               (5) Borrower’s and Guarantor’s indemnification obligations
hereunder shall be one of strict liability and shall be enforceable without
regard to any fault or knowledge of Borrower or Guarantor with respect to any
act or omission or condition or event which is the basis of the claim under such
indemnification obligation. Borrower’s and Guarantor’s obligation under this
Paragraph shall not be limited to any extent by the term of the Note or other
obligations secured hereby, and such obligation shall continue, survive and
remain in full force and effect notwithstanding payment in full or other
satisfaction or release therefrom but shall not apply to the gross negligence or
willful misconduct of Lender or events arising after foreclosure or deed in lieu
of foreclosure. The provisions of this Paragraph shall be deemed to survive and
continue in full force and effect after any foreclosure or other proceeding by
which the Lender, and its successors and assigns succeed to ownership of the
Property.

               (6) Those liabilities, losses, claims, damages and expenses for
which Lender is indemnified under this Paragraph shall be reimbursable to Lender
at Lender’s option to make payments with respect thereto, without any
requirement of waiting for the ultimate outcome of any litigation, claim or
other proceeding, and Borrower and Guarantor shall, jointly and severally, pay
such liability, losses, claims, damages and expenses to Lender as so incurred
within thirty (30) days after notice from Lender itemizing the amounts incurred
to the date of such notice. In addition to any remedy available for failure to
periodically pay such amounts, such amounts shall after such thirty (30) day
period bear interest at the “Default Rate” as defined in the Loan Documents.

               (7) Borrower and Guarantor waive any acceptance of this indemnity
by Lender. The failure of Lender to enforce any right or remedy hereunder, or to
promptly enforce any such right or remedy, shall not constitute a waiver thereof
nor give rise to any estoppel against Lender, nor excuse Borrower from their
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by Lender. This indemnity is subject to enforcement at law and/or equity,
including actions for damages and/or specific performance.

23



--------------------------------------------------------------------------------



 



               (8) Lender shall have the right, in its sole discretion, to
require Borrower to periodically perform (at Borrower’s and Guarantor’s expense)
an environmental audit (if Lender reasonably suspects the presence of Hazardous
Substances or violation of Environmental Laws, if a notice of violation is sent
by any governmental authority, or if any governmental authority, including those
regulating financial institutions, should require such) and, if deemed necessary
by Lender due to the foregoing, an environmental risk assessment, each of which
must be satisfactory to Lender in its sole discretion, of the Property,
hazardous waste management practices and/or hazardous waste disposal sites used
by Borrower. Such audit and/or risk assessment must be by an environmental
consultant satisfactory to Lender. Should Borrower fail to perform such
environmental audit or risk assessment within 30 days of the Lender’s written
request, Lender shall have the right but not the obligation to retain an
environmental consultant to perform such environmental audit or risk assessment.
All costs and expenses incurred by Lender in the exercise of such rights shall
bear interest at the default rate set forth in the Note and shall be secured by
the Mortgage and shall be payable by Borrower and Guarantor upon demand or
charged to Borrower’s loan balance at the discretion of the Lender.

               (9) Any breach of warranty, representation or agreement contained
in this Paragraph shall be an Event of Default hereunder and shall entitle
Lender to exercise any and all remedies provided in the Mortgage, or otherwise
permitted by law. The warranties, representations, and indemnities made by
Borrower and/or any Guarantor in this Loan Agreement shall survive satisfaction
of the Note and Mortgage.

               (10) Notwithstanding the foregoing, each of the foregoing
representations are qualified to the extent that Borrower has provided Lender
with written information, such as an environmental audit disclosing any
environmental conditions.

          (q) Financial Information. All financial information which has been
and will be delivered to Lender in connection with the Loan or pursuant to the
Loan Documents, including all information relating to the financial condition of
Borrower, or any of its partners or shareholders, and Guarantor, fairly and
accurately represents the financial condition that is being reported. All such
information was prepared in accordance with generally accepted accounting
principles consistently applied, unless otherwise noted. There has been no
material adverse change in any financial condition reported at any time to
Lender that would result in a violation of the financial covenants applicable to
such party. Borrower and Guarantor shall be required to execute and deliver to
Lender attestation forms as to all financial statements provided to the Lender,
which said attestation forms shall be executed by an authorized officer of the
Borrower and Guarantor, respectively.

          (r) Accuracy. All reports, documents, instruments, information and
forms of evidence which have been delivered to Lender concerning the Loan or
required by the Loan Documents are accurate, correct and sufficiently complete
in all material respects to give Lender true and accurate knowledge of their
subject matter. None of them contains any misrepresentation or omission.

          (s) Taxes. Borrower has, prior to delinquency, duly filed, paid and/or
discharged all taxes or other claims that may become a lien on any Property,
except to the extent that such items are being appropriately contested in good
faith and an adequate reserve for the

24



--------------------------------------------------------------------------------



 



payment thereof is being maintained. With regard to any other property or assets
not subject to this Loan, the nonpayment by Borrower or Guarantor of taxes or
other claims that may be come a lien on such other property or assets will not
have a material adverse effect on the financial covenants made by Borrower or
Guarantor in this Loan Agreement.

          (t) Interest Rate Swap Security. During the term of the Loan, Borrower
will be provided with an option to hedge the Loan’s floating interest expense by
entering into a future interest rate swap (the “Swap”) with Lender
contemporaneously with the closing of the Loan, pursuant to which Borrower would
receive the amount necessary to pay the interest expense due under the Loan
(exclusive of default interest or other adjustments provided for in the Loan
Documents) and would pay the amount that would be equal to the interest that
would accrue on the Loan at a fixed rate. Lender will provide this Swap to
Borrower upon mutually agreeable terms. The actual rate of the Swap would be
subject to market conditions at the time the Swap is consummated. The Swap would
be governed by an ISDA Master Agreement and secured by the Collateral described
in the Loan Documents.. In the event that the Borrower exercises the Swap with
Lender and in the event of prepayment in whole or in part of the Loan, the Swap
must be unwound and a “breakage fee” may be due and payable to Lender.

          (u) Ownership of Borrower. The Borrower is owned and controlled by
Guarantor, which in turn is owned and controlled by Levitt Corporation.

ARTICLE VIII.

COVENANTS AND FURTHER AGREEMENTS OF BORROWER

     Borrower hereby covenants and agrees with Lender as follows:

     1. Loan Documents. To duly and punctually perform, observe and comply with
all of the terms, provisions, conditions, covenants and agreements on its part
to be performed, observed and complied with hereunder and under the Loan
Documents and any other documents and instruments delivered to Lender in
connection herewith. Borrower will not suffer or permit any default or Event of
Default to exist hereunder or thereunder. Borrower will promptly give notice in
writing to Lender (a) of the occurrence of any material litigation or proceeding
affecting Borrower and whether or not Borrower’s liability, if any, is covered
by insurance, and (b) of any dispute between Borrower and any governmental or
regulatory body or any other party, which dispute may materially interfere with
Borrower’s normal operations or with construction of the Improvements.

     2. Insurance. Borrower will procure for, deliver copies of and original
certificates of and maintain for the benefit of Lender during the life of the
Mortgage, insurance policies in such amounts as Lender shall reasonably require
in accordance with the terms of the Mortgage and required by the Loan Documents.

     3. Collection of Insurance Proceeds. To cooperate with Lender in obtaining
for Lender the benefits of any insurance or other proceeds lawfully or equitably
payable to Borrower or Lender in connection with the transactions contemplated
hereby and in paying any indebtedness or obligation of Borrower to Lender
incurred hereunder (including the payment by

25



--------------------------------------------------------------------------------



 



Borrower of the expense of an independent appraisal on behalf of Lender in case
of a fire or other casualty affecting the Property).

     4. Ad Valorem Tax and Assessments. If required by Lender, after the
occurrence of and during the continuance of any Default or if required by
regulatory requirements, Borrower will pay to Lender on the first (1st) day of
each month, together with and in addition to the regular installment of interest
and principal and until the Note is fully paid, an amount equal to one-twelfth
(1/12th) of the estimated ad valorem real estate taxes to enable Lender to pay
such taxes when due. Such added payments shall not be nor be deemed to be trust
funds, but may be commingled with the general funds of Lender and Lender shall
not pay interest on them. At the option of Lender, such added payments may be
carried as a debit item on Lender’s books and accounts. Taxes and assessments
for the Property shall be escrowed with the Lender in accordance with the terms
of the Mortgage.

     Upon demand of Lender, Borrower agrees to deliver to Lender such additional
sums as are necessary to make up any deficiencies in the amounts necessary to
enable Lender to pay such real estate taxes. Lender shall have no responsibility
for payment of any premium for taxes hereunder, except to the extent that funds
are deposited by Borrower with Lender hereunder. In the event of a default by
Borrower in the performance of any of the terms, covenants and conditions in the
Mortgage, this Loan Agreement or the Note, Lender may, at Lender’s option, apply
any amount then held by Lender under this paragraph to the reduction of the
indebtedness secured in the Mortgage.

     If Lender does not require the aforementioned escrow, Borrower shall pay
such taxes before such become delinquent and shall submit proof, on an annual
basis, but no later than ten (10) days after written request from Lender.

     5. Application of Loan Proceeds. Borrower shall be permitted to use the
proceeds under the Loan for any lawful business activities conducted by Borrower
in the normal course of Borrower’s real estate business in accordance with the
terms and conditions of this Loan Agreement.

     6. Interest and Other Reserves. Intentionally Omitted.

     7. Expenses. To pay all costs of closing the Loan and incurred during the
term of the Loan and all expenses of Lender with respect thereto, including but
not limited to fees of Lender’s Inspector, the disbursing agent, reasonable
attorneys’ fees and costs (including attorneys’ fees and costs incurred by
Lender subsequent to the closing of the Loan in connection with the
disbursement, administration, collection, restructure, amendment or transfer of
the Loan), advances, recording expenses, surveys, title insurance premiums,
intangible taxes, documentary stamps, sales taxes, surtax and other revenue
fees, escrow fees, tax service and flood certification fees, and Engineer’s
costs and inspection fees, expenses of foreclosure (including attorneys’ fees
and costs); in the Loan and Letters of Credit by the Lender, and similar items,
and to allow all closing papers, Loan Documents and other legal matters to be
subject to the approval of Lender’s attorneys. Under no circumstances will
Lender pay to any third party any mortgage brokerage or other fees incurred in
connection with this Loan and Borrower covenants and agrees to indemnify Lender
and hold Lender harmless from any and all

26



--------------------------------------------------------------------------------



 



such claims for fees or commissions by third parties. Further, Borrower agrees
to pay all of Lender’s costs and attorneys’ fees, including all appellate
litigation, involving any of such claims.

     8. Borrower’s Equity Requirement. Intentionally Omitted.

     9. General Construction Requirements. Good workmanship and quality
materials shall be utilized. Quality of construction, consistent with the
caliber of the Improvements and customary building practices and industry
standards, is of the essence. Borrower shall supply such sums of money and
perform such duties as may be necessary to complete the construction of the
Improvements pursuant to the approved Plans and Specifications and in full
compliance with all terms and conditions of the Loan Documents without liens,
claims or assessments (actual or contingent) asserted against the Property for
any material, labor or other items furnished in connection therewith, and all in
full compliance with Florida law, and further in compliance with all
construction, use, building, zoning and other similar requirements of any
pertinent governmental authority. Borrower will provide to Lender evidence of
satisfactory compliance with all of such requirements upon request therefore by
Lender. Completion of construction shall include, but not be limited to, lot
grading, and adequate sewer, water, electrical, gas, telephone and other utility
facilities at the boundary of the Lot.

     10. Access. The rights-of-way for all roads necessary for the full
utilization of any existing Improvements for their intended purposes, and
sufficient to provide legal access to all undeveloped Parcels have either been
acquired by the master property owners association or appropriate governmental
authority or have been dedicated to public use and accepted by such master
property owners association or governmental authority (or are the subject of
permanent easements for ingress and egress, in form and substance satisfactory
to Lender).

     11. Right of Lender to Inspect Property and Review Plans for any Land Under
Development. With regard to any Land Under Development, Lender and its
representatives and agents and any Lender’s construction inspector shall be
permitted to enter upon the Property regardless of whether such inspection is
related to a specific Requisition, and to cooperate and cause each Contractor,
if any, to cooperate with Lender and its representatives and agents and Lender’s
Inspector during such inspections (including making available to Lender working
copies of the Plans and Specifications together with all related supplementary
materials); provided, however, that this provision shall not be deemed to impose
upon Lender any obligation to undertake such inspections. Lender may, in
Lender’s sole discretion, designate a construction Inspector to perform various
services on behalf of Lender. The reasonable costs of these services shall be
charged to and shall be paid by Borrower. The services performed by Lender’s
Inspector include but are not limited to review of the Plans and Specifications,
review of any and all other documents in the possession or control of Borrower
and all proposed changes to them, inspection of construction work for the
proposed Improvements and approval of requests for Loan disbursements.

     12. Changes in Plans and Specifications for Land Under Development.

          (a) Borrower must obtain from the appropriate persons or entities all
approvals of any changes in the plans, specifications, work, materials or
contracts that are

27



--------------------------------------------------------------------------------



 



required for any Land Under Development by any applicable laws, statutes or
regulations, or by any restrictive covenants encumbering the Property, or under
the terms of any lease, loan commitment or other agreement relating to the
Property.

          (b) Lender may take such time as is reasonable to evaluate any
requests for proposed changes in the Plans and Specifications for any Land Under
Development, and may require that all other approvals required from other
parties be obtained before it reviews any requested change. Lender may approve
or disapprove changes in the exercise of its reasonable judgment. Borrower
acknowledges that delays may result as a result of such time for approval by
Lender, and Borrower agrees that Lender shall not be liable for such delays and
Borrower hold Lender harmless from and against any claims, demands, damages,
costs and expenses arising from such delay.

     13. Correction of Defects. For any Land Under Development, to promptly
correct any defect in the Improvements or any material departure from the Plans
and Specifications not permitted herein which has not been approved previously
by Lender. The advance of any Loan proceeds shall not constitute a waiver of
Lender’s right to require compliance with this covenant.

     14. Sign Regarding Financing. During the development of any Improvements,
and to the extent permitted by the applicable ordinances and/or other
restrictions, to promptly erect and maintain on the Property, on a site suitable
to Lender, a sign provided by Lender at Lender’s expense, indicating that Lender
is providing financing, all to Lender’s satisfaction, and to prevent the
destruction or removal of said sign without Lender’s prior written approval.

     15. Books and Records. To keep and maintain proper and accurate books,
records and accounts reflecting all items of income and expense of Borrower in
connection with the Property and the construction thereon; and upon the request
of Lender, to make such books, records and accounts immediately available to
Lender, upon reasonable notice, for inspection or independent audit. Such
inspection shall take place in Borrower’s offices during normal business hours.

     16. Notification by Borrower. Borrower shall promptly notify Lender in
writing of:

          (a) any litigation affecting Borrower, with amounts at issue of
greater than $50,000.00 or which seek attachment, levy, or foreclosure against
any of the Property; or

          (b) any written communication that Borrower may receive from any
governmental, judicial or legal authority, giving notice of any claim or
assertion that the Land or the Improvements fail in any respect to comply with
any applicable governmental law, regulation, ordinance or guidance;

          (c) any material adverse change in the physical condition of the
Property (including any damage suffered as a result of storms or floods) or the
financial condition or operations of Borrower or either Guarantor;

          (d) any actual or proposed condemnation or taking for public or
private use which affects all or part of the Property or any interest in it;

28



--------------------------------------------------------------------------------



 



          (e) any actual or threatened exercise by any third party of any right
or remedy on account of any default or alleged default of Borrower under or with
respect to any loan, contract or agreement to which Borrower is a party, and
which could have a material adverse effect upon Borrower or the Property; and

          (f) any actual or proposed change in Borrower’s name or any trade name
in which it does business.

     17. Keeping Guarantor Informed. Borrower shall keep Guarantor informed of
Borrower’s financial condition and business operations, the condition and all
uses of the Property; including all changes in condition or use, and all other
circumstances which may affect Borrower’s ability to pay and perform its
obligations under the Loan Documents. Guarantor acknowledges and agrees that the
Borrower’s failure to comply with the terms of this paragraph shall not limit,
abrogate or diminish, or constitute a defense to, the Guarantor’s liability to
Lender under the guaranty or the other Loan Documents.

     18. Financial and Operating Statements.

          (a) Borrower and Guarantor shall deliver to Lender, within thirty
(30) days after the close of each quarter, company prepared financial statements
reflecting their operations during such fiscal quarter, including, without
limitation, a balance sheet, profit and loss statement and statement of cash
flows, with supporting schedules; all on a consolidated and consolidating basis
and in reasonable detail.

          (b) Borrower shall deliver to Lender, within one hundred twenty
(120) days after the close of its fiscal year, company prepared financial
statements reflecting its operations during such fiscal year, including, without
limitation, a balance sheet, profit and loss statement and statement of cash
flows, with supporting schedules; all on a consolidated and consolidating basis
and in reasonable detail. Guarantor shall deliver to Wachovia, within one
hundred twenty (120) days after the close of its fiscal year, audited financial
statements reflecting its operations during such fiscal quarter, including,
without limitation, a balance sheet, profit and loss statement and statement of
cash flows, with supporting schedules; all on a consolidated and consolidating
basis and in reasonable detail.

          (c) Borrower and Guarantor shall deliver to Lender, within thirty
(30) days of filing, complete copies of federal and state tax returns, as
applicable if not filed on a consolidated basis, each of which shall be signed
and certified by Borrower or Guarantor to be true and complete copies of such
returns. In the event an extension is filed, Borrower or Guarantor shall deliver
a copy of the extension within thirty (30) days of filing. Notwithstanding the
foregoing and in lieu thereof, Guarantor may deliver to Lender, within thirty
(30) days of filing, copies of the applicable pages of the federal and state tax
returns of the consolidated tax return of its parent, Levitt Corporation,
relating to the Guarantor.

          (d) Within ten (10) days of the end of each month, the Borrower shall
provide to the Lender a Lot Contracts Report for any Land Under Development and
Undeveloped Land Owned by Borrower and Under Contract for Sale to include among
other things: sales, closings, contracts, reservations, deposits, or additional
documentation as required by the Lender in form

29



--------------------------------------------------------------------------------



 



and substance satisfactory to the Lender. Each statement must contain a
certification to the Bank of the statement’s accuracy and completeness signed by
an authorized officer as applicable.

          (e) Within ten (10) days of the end of each month, the Borrower shall
provide to Lender, (i) a Borrowing Base Report, (ii) an Inventory Report,
(iii) a Work in Progress Report and (iv) a report setting forth an advance
availability calculation and Financial Covenant calculation (all substantially
in the form attached hereto as Composite Exhibit “C”). Each statement must
contain a certification to the Bank of the statement’s accuracy and completeness
signed by an authorized officer as applicable.

          (f) Borrower and Guarantor shall be required on a quarterly basis to
provide to Lender a “Compliance Certificate” in a form satisfactory to Lender,
which shall be signed by its chief financial officer, certifying that Borrower
and Guarantor are in full compliance with all Financial Covenants hereinafter
required. Said Compliance Certificate shall show the actual calculations for
each covenant as applicable.

     All financial reporting is to be prepared in a form and substance
acceptable to the Lender. Each statement shall bear an authorized signature of
an authorized officer of Borrower and each Guarantor attesting to the Lender the
accuracy of the statement.

     19. Monthly Inventory Reports for Residential Developments. Borrower shall
provide monthly inventory reports to Lender on all residential communities of
the Borrower and its subsidiaries and partnerships now existing or hereinafter
formed, including any residential developments not funded under this Revolving
Loan.

     20. Bank Accounts. During the term of the Loan, Borrower shall maintain the
following accounts with Lender:

          (a) its primary operating account; and

          (b) a demand deposit account into which all Loan advances shall be
deposited or credited.

     21. Financial Covenants. The Borrower and Guarantor shall at all times
comply with the following financial covenants, conditions and requirements
(collectively, the “Financial Covenants” each a “Financial Covenant”):

          (a) Asset Liquidity. At all times during the term of the Loan (and
until such time as all of the Borrower’s and Guarantor’s obligations under the
Loan Documents have been fully paid and satisfied), Guarantor shall maintain
unencumbered and unrestricted liquid assets (in the form of cash or negotiable
securities and availability under the Borrowing Base), having a value of not
less than Seven Million Five Hundred Thousand and No/100 Dollars ($7,500,000.00)
of which a minimum of Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00) must be in cash.

          (b) Tangible Net Worth. At all times during the term of the Loan (and
until such time as all of the Borrower’s and Guarantor’s obligations under the
Loan Documents have been fully paid and/or satisfied), Guarantor shall maintain
a minimum Tangible Net Worth of

30



--------------------------------------------------------------------------------



 



$30,000,000.00 for the original two (2) year term. The Extension Term (as
provided for in the Note) is contingent upon Guarantor having a minimum Tangible
Net Worth of $30,000,000.00 plus fifty percent (50%) of all net income received
by Guarantor for all years after the fiscal year ended December 31, 2004, which
shall be based upon the consolidated financial statements of Guarantor.

          (c) Leverage Covenant. At all times during the term of the Loan, the
leverage position of Guarantor shall not exceed a Maximum Debt to Tangible Net
Worth ratio of 2.5:1.

     22. Updated Opinion of Counsel. To submit to Lender an opinion of counsel
licensed in the State of Florida and satisfactory to Lender covering such
further matters regarding the Property and the Loan, as Lender may reasonably
require from time to time when additional Property is added to the Borrowing
Base.

     23. Development of Improvements. To furnish to Lender upon request
(a) financial statements of Borrower, and (b) other or further information as to
the financial condition of Borrower, and (c) the names of all persons with whom
Borrower or any Contractor has contracted or intends to contract for all
Subcontracts for the construction of the Improvements or the furnishing of labor
or materials therefore on any Property, and (d) each and every other document
and instrument required to be furnished by the terms of the Commitment.

     24. Preservation of Security. To sign and deliver to Lender such documents,
instruments, assignments and other writings, and to do such other acts necessary
or desirable to preserve and protect the collateral at any time securing or
intended to secure the Note, as Lender may reasonably require.

     25. This Loan Agreement. To do and execute all and such further lawful and
reasonable acts, conveyances and assurances in the law for the better and more
effective carrying out of the intents and purposes of this Loan Agreement, as
Lender shall require from time to time.

     26. Further Encumbrances. There shall be no secondary or further financing
of the real property now or hereafter located on the Property, or any part
thereof, (other than CDD financing), without Lender’s prior written consent,
which consent Lender may arbitrarily withhold.

     27. Mortgagee Title Insurance. Other than the Permitted Exceptions,
Borrower warrants that there are no matters pending against Borrower or the
Property which could result in a change in the status of the title to the
Property in the period of time between the effective date of the commitment for
mortgagee title insurance and the recording of the Mortgage (the “gap”).
Borrower covenants that it shall not commit any act or permit any act to be
committed which might result in a change in the status of the title to the
Property during the gap other than the Permitted Exceptions, and Borrower shall
indemnify Lender and the title insurance agent and the title insurance
underwriter from any and all losses, costs and expenses (including reasonable
attorneys’ fees and costs) suffered as a result of a change in the status of the
title to the Property during the gap.

31



--------------------------------------------------------------------------------



 



     28. Warranties and Representations True. Borrower’s warranties,
representations and covenants in the Loan Documents shall be true and correct on
and as of the date of each advance with the same effect as if made on such date.

     29. Indemnity Regarding Construction and Other Risks.

          (a) Borrower shall indemnify and hold the Indemnified Parties (as
defined in clause (c) below) harmless from and against any and all Indemnified
Costs (as defined in clause (d) below) directly or indirectly arising out of or
resulting from the transactions contemplated by this Loan Agreement and
construction of any Improvements on the Property, including any defective
workmanship or materials; or any failure to satisfy any requirements of any
laws, regulations, ordinances, governmental policies or standards, reports,
leases or development agreements that apply or pertain to any construction on
the Property; or Lender’s performance of any act permitted under the Loan
Documents (excluding Lender’s gross negligence or willful misconduct or any
matters arising after foreclosure or deed in lieu thereof); or breach of any
representation or warranty made or given by Borrower to any of the Indemnified
Parties or to any prospective or actual buyer or lessee of all or any portion of
the Property; or any claim or cause of action of any kind by any party that any
Indemnified Party is liable for any act or omission of Borrower or any other
person or entity in connection with the ownership, sale, leasing, construction,
operation or development of the Property.

          (b) Upon demand by any Indemnified Party, Borrower shall defend any
investigation, action or proceeding involving any Indemnified Costs which is
brought or commenced against any Indemnified Party, whether alone or together
with Borrower or any other person, all at Borrower’s own cost and with attorneys
selected by Borrower, subject to the approval of Lender, such approval not to be
unreasonably withheld. In connection therewith, Borrower shall pay for the cost
and expense of any attorneys hired or engaged by an Indemnified Party to protect
its interest and/or to oversee any defense of the Indemnified Party by Borrower
and its attorneys. In the alternative, any Indemnified Party may elect to
conduct its own defense at the expense of Borrower.

          (c) Notwithstanding any provision to the contrary set forth in any
Loan Document, to the fullest extent permitted by law, this paragraph shall
survive repayment of the Loan and foreclosure (whether by judicial process,
reference proceeding or deed in lieu of foreclosure) of the Mortgage, and
following repayment or foreclosure all obligations of the Borrower under this
paragraph shall be unsecured obligations of the Borrower to the extent they are
either unknown or unliquidated at the time of such repayment or foreclosure.

     30. Commitment Fee. Borrower shall pay a non-refundable commitment fee of
.625% of the Loan Amount in the amount of $250,000 (“Commitment Fee”), payable
as follows: (i) $156,250 due upon acceptance of the Commitment, and (ii) $93,750
due if and when the Loan closes. The Commitment Fee shall be considered earned
upon Borrower’s acceptance of the Commitment. Borrower acknowledges that the
Commitment Fee is a liquidated damages amount and is reasonable compensation to
Lender for expenses, work and services arising from the negotiation and
preparation of the Commitment and preparing the Loan for closing.

32



--------------------------------------------------------------------------------



 



     31. Additional Information. Borrower expressly authorize Lender to contact
any Architect, Engineer, Contractor or any Subcontractor, material supplier,
surety or any governmental authority or agency, to verify any information
provided to Lender.

ARTICLE IX.

DEFAULTS

     Upon the occurrence of any one or more of the following circumstances
(“Event(s) of Default”), Lender shall, at its option, be entitled, in addition
to and not in lieu of the remedies provided for in the Note, Mortgage, or other
Loan Documents, to proceed to exercise any remedy described herein:

     1. Default Under Note. Failure by Borrower to pay, as and when due and
payable, any installment of principal or any other payment required to be paid
by the Borrower, the Note, the Mortgage or any other Loan Documents, and the
same is not paid within five (5) days from when due and payable; or

     2. Default Under Loan Documents. Failure by Borrower to duly observe any
other covenant, condition or agreement of the Mortgage, the Note, the
Commitment, or any Loan Document or any other security instrument given
hereunder, and the same is not cured within twenty (20) days from the date of
written notice of such failure (however, if such nonperformance is not curable
within said twenty (20) day period and Borrower is diligently pursuing said
cure, the cure period shall be extended for up to an additional thirty
(30) days); or

     3. Breach of Warranty. Any warranty made or agreed to be made herein or in
any related Loan Document heretofore, concurrently or hereafter executed shall
be breached by Borrower or shall prove to be false or misleading in any material
respect; or

     4. Material Adverse Change. (a) Borrower shall suffer any material adverse
change in its financial condition which, in Lender’s sole opinion, could impair
the ability of Borrower to perform all of its duties and obligations under the
Loan Documents (b) Guarantor shall suffer any material adverse change in its
financial condition that, in Lender’s sole opinion, would result in a breach of
a financial covenant made by Guarantor; or

     5. Levy upon the Property. A levy be made under any process on, or a
receiver be appointed for the Property; or

     6. Bankruptcy or Insolvency of Borrower.

          (a) The filing by Borrower (or any Guarantor) of a voluntary petition
in bankruptcy for adjudication as a bankrupt or insolvent, or the filing by
Borrower (or any Guarantor) of any petition or answer seeking or acquiescing in
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency or
other relief for debtors, or Borrower (or any Guarantor) seeking or consenting
to or acquiescing in the appointment of any trustee, receiver or liquidator of
Borrower (or any Guarantor) or of all or any substantial part of the Property or
of any or all of the rents, revenues, issues, earnings, profits or

33



--------------------------------------------------------------------------------



 



income thereof, or the making of any general assignment for the benefit of
creditors, or written admission by Borrower (or any Guarantor) of its inability
to pay its debts generally as they become due; or

          (b) The filing of a petition, and the same not being dismissed within
seventy-five (75) days from filing, against Borrower (or any Guarantor) seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, or the appointment of any trustee, receiver or liquidator of
Borrower (or any Guarantor) or of all or any substantial part of the Property or
of any or all of the rents, revenues, issues, earnings, profits or income
thereof without Borrower’s (or any Guarantor) consent or acquiescence, or the
dissolution of Borrower or any Guarantor; or

     7. Assignment for the Benefit of Creditors. Borrower shall make a general
assignment for the benefit of creditors; or

     8. Transfer of Property. Without the prior written consent of Bank in each
instance, Mortgagor shall not (i) sell, convey, transfer or encumber (other than
as permitted under the Permitted Exceptions) the Property, or any part thereof
or interest therein, whether legal or equitable, (ii) cause or permit any
transfer of the Property or any part thereof, whether voluntarily, involuntarily
or by operation of law, or (iii) enter into any agreement or transaction to
transfer, or accomplish in form or substance a transfer, of the Property without
releasing such portion of the Property from the lien of the Mortgage at the time
such Property is to be conveyed. A “transfer” of the Property shall be as
defined in the Mortgage; or

     9. Lien Against Property. Except as permitted by this Loan Agreement,
Borrower grants any mortgage, lien or encumbrance upon the Property other than
the Permitted Exceptions; or

     10. Failure to Disprove Default. Lender shall suspect the occurrence of one
or more of the Defaults enumerated above, then Borrower, upon Lender’s written
request specifying such Default, shall fail to provide evidence reasonably
satisfactory to Lender that such Default has not in fact occurred; or

     11. Breach. A violation or breach by Borrower shall occur in any agreement,
covenant or restriction affecting title to the Property, including but not
limited to matters appearing as Permitted Exceptions in the Title Policy, and
the same has not been cured with any applicable cure period provided in the Loan
Documents; or

     12. Letter of Credit. A draw under any Letter of Credit issued under this
Loan by Lender unless said draw is reimbursed as set forth in this Loan
Agreement; or

     13. Financial Covenants. Failure to meet and to be in compliance with the
Financial Covenants set forth herein.

ARTICLE X.

REMEDIES OF LENDER

34



--------------------------------------------------------------------------------



 



     Upon the occurrence of any one or more of the circumstances set out as a
Default herein, which are not cured with any applicable cure period (until said
Default is cured and the cure accepted by Lender in Lender’s sole and absolute
discretion), Lender shall, at its option, be entitled, in addition to and not in
lieu of the remedies provided for in the Note, Mortgage or other related Loan
Documents, to proceed to exercise any of the following remedies:

     1. Default Constitutes Default Under Loan Documents. Borrower agrees that
the occurrence of a Default shall constitute a default under each of the Loan
Documents, thereby entitling Lender (a) to exercise any of the various remedies
therein provided, including the acceleration of the indebtedness evidenced by
the Note and the foreclosure of the Mortgage, (b) to set off and collect against
any other collateral of Borrower, and (c) cumulatively to exercise all other
rights, options and privileges provided by law or in equity.

     2. Right of Lender to Assume Possession and to Complete Construction.
Borrower agrees, upon Lender’s request, to vacate the Property and permit
Lender:

          (a) to enter into possession,

          (b) to employ security watchmen or otherwise to protect and secure the
Property, and

          (c) to perform or cause to be performed any and all work and labor
necessary to complete the Improvements on any Land Under Development in
accordance with the Plans and Specifications.

ARTICLE XI.

MISCELLANEOUS

     In the event of a conflict with other provisions of this Loan Agreement,
the provisions of this Article shall control.

     1. Binding Terms. All of the obligations, covenants, terms and conditions
hereof shall be binding obligations, covenants, terms and conditions throughout
the term of this Loan.

     2. Bank Accounts. Borrower shall open and maintain during the entire term
of this Loan the accounts noted in Article VIII, Section 20, with respect to the
Loan at Lender.

     3. Payment of Construction Costs. Lender shall be under no duty or
obligation to anyone to ascertain whether Borrower has used or will use the Loan
proceeds for the payment of bills incurred by Borrower in connection with the
construction of the Improvements. Payment of all bills for labor and materials
in connection with the construction of the Improvements shall be Borrower’s
responsibility, and Lender’s sole obligation shall be to advance the proceeds of
the Loan subject to, and in accordance with this Loan Agreement.

     4. Notices To All Parties. All notices, statements, requests and demands
given to or made upon any party hereto in accordance with the provisions of this
Loan Agreement shall be deemed to have been given or made when hand delivered or
when deposited in the Certified

35



--------------------------------------------------------------------------------



 



Mails of the United States, Return Receipt Requested, postage prepaid, addressed
to such party at the address or addresses hereinabove stated following the names
of the respective parties, or to a different address in accordance with any
unrevoked written direction from such party to the other parties hereto, except
in cases where it is expressly provided herein that such notice, request or
demand shall not be effective until received by the party to whom it is
intended.

     5. No Partnership or Joint Venture. Nothing herein contained nor the acts
of the parties hereto shall be construed to create a partnership or joint
venture between Borrower and Lender, and the parties hereby acknowledge that no
such relationship exists between them.

     6. No Assignment by Borrower. This Loan Agreement may not be assigned by
Borrower without the prior written consent of Lender in Lender’s sole
discretion. If Lender approves an assignment hereof by Borrower, Lender shall be
entitled to make advances to such assignee and such advances shall be evidenced
by the Note and secured by the Mortgage and related Loan Documents. Borrower
shall remain liable for payment of all sums advanced hereunder before and after
such assignment and Guarantor shall remain liable under their respective
guaranties.

     7. Usury. It is the intention of the parties to comply with all applicable
usury laws. Accordingly, it is agreed that notwithstanding any provision to the
contrary in the Loan Documents, in no event shall the Loan Documents require the
payment or permit the collection of interest in excess of the maximum amount
permitted by such laws. If any such excess of interest is contracted for,
charged or received under the Loan Documents, or in the event the maturity of
the indebtedness evidenced by such Loan Documents is accelerated in whole or in
part, so that under any such circumstance, the amount of interest contracted
for, charged or received shall exceed the maximum amount of interest permitted
by the applicable usury laws, then in any such event (a) the provisions of this
paragraph shall govern or control, (b) neither Borrower, nor any other person or
entity now or hereafter liable for repayment of the Loan shall be obligated to
pay the amount of such interest not permitted by the applicable usury laws,
(c) any such excess which may have been collected shall be refunded to Borrower
and (d) the effective rate of interest for the Note shall be automatically
reduced to the maximum lawful rate allowed under applicable usury laws.

     8. Time. Time is of the essence of this Loan Agreement.

     9. Waiver. No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure by Lender to exercise, or no delay by Lender
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any right or remedy provided by law. No notice to or demand on
Borrower in any case shall, in itself, entitle Borrower to any other or further
action in any circumstance without notice or demand.

     10. Conflict. The provisions of this Loan Agreement shall control in the
event of any conflict among it, the Commitment, the Note, the Mortgage and any
other Loan Document.

36



--------------------------------------------------------------------------------



 



     11. Additional Financing. The Lender’s obligation to fund this Loan is
limited to the principal amount set forth herein (if the Borrower satisfies all
conditions thereto) and the Lender is not obligated to fund any additional
amounts other than as set forth herein. It is expressly understood that Borrower
have sought and agreed to the terms for repayment set forth herein and it is the
burden of the Borrower to provide any permanent financing, bridge financing, or
other financing which may be necessary to repay this Loan on or prior to the
Revolving Loan Maturity Date or the Loan Maturity Date, as applicable. It is
expressly understood that it is not the responsibility of the Lender to provide
to Borrower further financing of the Property or the repayment of this Loan.

ARTICLE XII.

GENERAL CONDITIONS

     The following conditions shall apply throughout the term of this Loan
Agreement:

     1. Equity Requirements. Borrower and Lender acknowledge and agree that at
all times throughout the term of the Loan, Borrower remain solvent as defined in
accordance with Unites States’ generally accepted accounting principles.

     2. Evidence of Satisfaction of Conditions. Any condition of this Loan
Agreement which requires the submission of evidence of the existence or
nonexistence of a specified fact or facts, implies as a condition the existence
or nonexistence, as the case may be, of such fact or facts, and Lender shall, at
all times, be free to establish independently and to its reasonable satisfaction
such existence or non-existence.

     3. Assignment. Lender shall have the unconditional right to assign all or
any part of its interest hereunder to any third party, but Borrower may not
assign this Loan Agreement or any of its rights or obligations hereunder without
Lender’s prior written consent.

     4. Successors and Assigns Included in Parties. Whenever in this Loan
Agreement one of the parties hereto is named or referred to, the heirs, legal
representatives, successors and permitted assigns of such party shall be
included, and all covenants and agreements contained in this Loan Agreement by
or on behalf of Borrower or by or on behalf of Lender shall bind and inure to
the benefit of their respective heirs, legal representatives, successors and
permitted assigns, whether so expressed or not. Upon the written request of
Borrower and payment in cleared and collected funds of all amounts due in
connection with the Loan, Lender agrees to assign the Loan Documents, without
recourse or warranty other than as provided in the Loan Documents, to a party
identified by Borrower.

     5. Headings. The headings of the sections, paragraphs and subdivisions of
this Loan Agreement are for the convenience of reference only, are not to be
considered a part hereof and shall not limit or otherwise affect any of the
terms hereof.

     6. Invalid Provisions to Affect No Others. If fulfillment of any provision
hereof or any transaction related hereto at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity; and if any clause or provision herein

37



--------------------------------------------------------------------------------



 



contained operates or would prospectively operate to invalidate this Loan
Agreement in whole or in part, then only such clause or provision shall be held
for naught as though not herein contained, and the remainder of this Loan
Agreement shall remain operative and in full force and effect.

     7. Number and Gender. Whenever the singular or plural number, masculine or
feminine, or neuter gender is used herein, it shall equally include the other.

     8. Amendments. Neither this Loan Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally, but only by written instrument
signed by the party against whom enforcement of the change, waiver, discharge or
termination is sought.

     9. Governing Law. This Loan Agreement shall be governed in its enforcement,
construction and interpretation by the laws of the State of Florida.

     10. Litigation. In the event any legal proceedings are instituted between
the parties concerning this Loan Agreement, the Note, the Mortgage, or any other
Loan Documents, the Lender shall be entitled to recover its costs of suit,
including attorneys’ fees and expenses, at both trial and appellate levels
provided it is the prevailing party in such dispute.

     11. Relationships With Other Lender Customers. From time to time, Lender
may have business relationships with Borrower’s customers, suppliers,
contractors, tenants, partners, shareholders, officers or directors, or with
businesses offering products or services similar to those of Borrower, or with
persons seeking to invest in, borrow from or lend to Borrower. Borrower agrees
that Lender may extend credit to such parties and may take any action it may
deem necessary to collect the credit, regardless of the effect that such
extension or collection of credit may have on Borrower’s financial condition or
operations. Borrower further agrees that in no event shall Lender be obligated
to disclose to Borrower any information concerning any other Lender customer.

     12. Integration and Relation to Loan Commitment. The Loan Documents
(a) integrate all the terms and conditions mentioned in or incidental to this
Loan Agreement, (b) supersede all oral negotiations and prior writings with
respect to their subject matter, including any loan commitment to Borrower by
Lender, and (c) are intended by the parties as the final expression of the
agreement with respect to the terms and conditions set forth in those documents
and as the complete and exclusive statement of the terms agreed to by the
parties. No representation, understanding, promise or condition shall be
enforceable against any party unless it is contained in the Loan Documents. If
there is any conflict between the terms, conditions and provisions of this Loan
Agreement and those of any other agreement or instrument, including any other
Loan Document, the terms, conditions and provisions of this Loan Agreement shall
prevail, but only to the extent of such conflict.

     13. Reasonable Standard. Whenever Lender is required under this Loan
Agreement or any of the Loan Documents to be reasonable or to not unreasonably
withhold its approval or consent, such reasonable standard shall be deemed to
have been satisfied in the event Lender acts in its good faith judgment.

38



--------------------------------------------------------------------------------



 



     14. Waiver of Trial by Jury. Borrower and Lender hereby knowingly,
voluntarily and intentionally waive the right each may have to a trial by jury
in respect of any litigation based hereon, or arising out of, under or in
connection with this Loan Agreement and any document contemplated to be executed
in conjunction herewith, or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of either party, whether now existing or
arising in the future, including, without limitation, any and all claims,
defenses, counter claims, crossclaims, third party claims and intervenor’s
claims. This provision is a material inducement for the Lender to enter into
this Loan.

[SIGNATURE PAGE FOLLOWS]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, Guarantor and Lender have executed this Loan
Agreement on the dates specified below.

                          WITNESSES:           BORROWER:
 
                                    TRADITION DEVELOPMENT COMPANY,            
LLC, a Florida limited liability company
 
                       

          By:                                  
Print name:
                   James H. Anderson, Executive Vice President        

                       
 
                                    Dated: April 8, 2005                      
Print name:
                       

                       
 
                                    HORIZONS ST. LUCIE DEVELOPMENT,            
LLC, a Florida limited liability company
 
                       

          By:                                  
Print name:
                   James H. Anderson, Executive Vice President        

                       
 
                                    Dated: April 8, 2005                      
Print name:
                       

                       
 
                                    HORIZONS ACQUISITION 7, LLC, a Florida      
      limited liability company
 
                       

          By:                                  
Print name:
                   James H. Anderson, Executive Vice President        

                       
 
                                    Dated: April 8, 2005                      
Print name:
                       

                       
 
                                    TRADITION MORTGAGE, LLC, a Florida          
  limited liability company
 
                       

          By:                                  
Print name:
                   James H. Anderson, Executive Vice President        

                       
 
                                    Dated: April 8, 2005                      
Print name:
                       

                       

40



--------------------------------------------------------------------------------



 



                                      GUARANTOR:
 
                                    CORE COMMUNITIES, LLC, a Florida limited    
        liability company
 
                       

          By:                                  
Print name:
                   James H. Anderson, Executive Vice President        

                       
 
                                    Dated: April 8, 2005                      
Print name:
                       

                       

41



--------------------------------------------------------------------------------



 



                                      LENDER:
 
                                    WACHOVIA BANK, NATIONAL ASSOCIATION
 
                       

          By:                                  
Print name:
          Name:            

                       

          Title:            

                       
 
                                    Dated: April 8, 2005                      
Print name:
                       

                       

42



--------------------------------------------------------------------------------



 



EXHIBIT “A”

LEGAL DESCRIPTION

Begin at the Northeast Corner of the Recreation Tract as shown on Tradition Plat
No. 16, recorded in Plat Book 44, at Page 12, 12A through 12J public records of
said St. Lucie County, Florida; Thence traversing the boundary of the said
Tradition Plat No. 16, by the following ten (10) courses:

1. South 84 deg 37’ 09” West, a distance of 138.94 feet to a point of curvature
with a curve concave to the Southeast and having a radius of 250.00 feet;

2. Westerly and Southwesterly along the arc of said curve, through a central
angle of 59 deg 03’ 56”, an arc distance of 257.72 feet to a point of reverse
curvature, with a curve concave to the Northwest and having a radius of 250.00
feet;

3. Southwesterly along the arc of said curve, through a central angle of 40 deg
26’ 09”, an arc distance of 176.44 feet to a point of non radial intersection
with a line (the radius point of said curve bears North 27 degrees 00’ 41” west
from this point);

4. South 12 degrees 20’ 57” East along said non radial line, a distance of
104.38 feet;

5. South 32 degrees 46’ 15” West, a distance of 33.95 feet;

6. South 10 deg 25’ 34” a distance 9.23 feet to a point of radial intersection
with a curve concave to the northeast and having a radius of 960.00 feet, said
curve also being the northerly right of way line of Tradition Lakes Boulevard as
shown on the said Tradition Plat No. 16;

Thence continue traversing said boundary and said northerly right of way by the
remaining four (4) courses:

7. Northwesterly along the arc of said curve, through a central angle of 42 deg
31’ 23”, an arc distance of 712.48 feet to a point of tangency with a line;

8. North 57 deg 54’ 11” West along said line, a distance of 361.38 feet to a
point of curvature with a curve concave to the Southwest and having a radius of
1465.00 feet;

9. Northwesterly along the arc of said curve, through a central angle of 32 deg
21’ 05”, an arc distance of 827.19 feet to a point of tangency with a line;

10. South 89 degrees 44’ 44” West along said line, a distance of 51.84 feet to
the Northwest corner of said Tradition Plat No. 16;

Thence traversing the proposed northerly right of way line of said Tradition
Lakes Boulevard by the following two (2) courses;

1. Continue South 89 degrees 44’ 44” West departing said boundary, a distance of
277.08 feet to a point of curvature with a curve concave to the southeast and
having a radius of 440.00 feet;

2. Southwesterly along the arc of said curve, through a central angle of 27 deg
35’ 12”, an arc distance of 211.85 feet to a point of non radial intersection
with a line (the radius point of

 



--------------------------------------------------------------------------------



 



said curve bears South 27 degrees 50’ 28” East from this point);

Thence North 51 deg 55’ 07” West along said non radial line, departing said
proposed Northerly right of way line, a distance of 701.92 feet to a point of
non radial intersection with a curve concave to the Southeast and having a
radius of 870.00 feet (radius point of said curve bears South 58 deg 16’ 38”
East from this point); thence Northeasterly along the arc of said curve, through
a central angle of 22 deg 54’ 16”, an arc distance of 347.79 feet to a point of
compound curvature with a curve concave to the Southwest and having a radius of
258.00 feet; thence Northeasterly along the arc of said curve, through a central
angle of 34 deg 54’ 19”, a arc distance of 157.18 feet to a point of reverse
curvature with a curve concave to the Northwest and having a radius of 67.00
feet; thence Northeasterly along the arc of said curve, through a central angle
of 40 deg 13’ 48”, a arc distance of 47.04 feet to a point of reverse curvature
with a curve concave to the Southeast and having a radius of 383.00 feet; thence
Northeasterly along the arc of said curve, through a central angle of 33 deg 12’
16” an arc distance of 221.96 feet to a point of compound curvature with a curve
concave to the South and having a radius of 870.00 feet; thence Easterly along
the arc of said curve, through a central angle of 07 deg 29’ 35”, an arc
distance of 113.78 feet to a point of tangency with a line; thence North 90 deg
00’ 00” East along said line a distance of 75.81 feet to a point of curvature
with a curve concave to the Northwest and having a radius of 1830.00 feet;
thence Northesterly along the arc of said curve through a central angle of 23
deg 57’ 36”, an arc distance of 765.27 feet to a point of reverse curvature with
a curve concave to the Southeast and having a radius of 1770.00 feet; thence
Northeasterly along the arc of said curve, through a central angle of 08 deg 33’
57”, an arc distance of 264.62 feet to a point of tangency with a line; thence
North 74 deg 36’ 21” East along said line, a distance of 400.78 feet to a point
of curvature with a curve concave to the Southeast and having a radius of 183.00
feet; thence Northeasterly along the arc of said curve, through a central angle
of 08 deg 55’ 06”, an arc distance of 28.48 feet to a point of compound
curvature with a curve concave to the Southwest and having a radius of 50.00
feet; thence Northeasterly, Easterly and Southeasterly along the arc of said
curve, through a central angle of 81 deg 04’ 54”, an arc distance of 70.76 feet
to a point of tangency with a line; thence South 15 deg 23’ 39” East along said
line, a distance of 4.85 feet; thence North 74 deg 36’ 21” East, a distance of
100.00 feet to a point of radial intersection with a curve concave to the
Southeast and having a radius of 50.00 feet; thence Northeasterly along the arc
of said curve, through a central angle of 77 deg 00’ 22”, an arc distance of
67.20 feet to a point of compound curvature with a curve concave to the
Southeast and having a radius of 383.00 feet; thence Northeasterly along the arc
of said curve, through a central angle of 10 deg 32’ 34”, and arc distance of
70.47 feet to a point of reverse curvature, with a curve concave to the
Northwest and having a radius of 1881.55 feet; thence Northeasterly along the
arc of said curve, through a central angle of 22 deg 03’ 06”, an arc distance of
724.16 feet to a point of reverse curvature with a curve concave to the
Southeast and having a radius of 1500.00 feet; Thence Northeasterly along the
arc of said curve, through a central angle of 27 deg 22’ 23”, an arc distance of
716.63 feet to a point of tangency with a line; thence North 77 deg 28’ 34” East
along said line, a distance of 125.81 feet to a point of curvature with a curve
concave to the Southeast and having a radius of 1500.00 f eet; thence
Northeasterly along the arc of said curve, through a central angle of 09 deg 33’
12”, an arc distance of 250.11 feet to a point of tangency with a line; Thence
North 87 deg 01’ 46” East along said line, a distance of 129.19 feet to a point
of curvature with a curve concave to the Northwest and having a radius of 470.00
feet; thence Northeasterly along the arc of said curve, through a central angle

 



--------------------------------------------------------------------------------



 



of 15 deg 18’ 56”, an arc distance of 125.63 feet to the Southwest corner of
Road “J” (Tract PR-10) as shown on Tradition Plat No. 12, recorded in Plat Book
44, at Pages 3 and 3A through 3D, in the public records of St. Lucie County,
Florida; thence traversing the Southerly right of way line of said Road “J” and
the Westerly right of way line of Community Boulevard (Tract R-2) as shown on
said Tradition Plat No. 12 by the following five (5) courses:

1. Continue Northeasterly along the arc of said curve, through a central angle
of 00 deg 54’ 18”, an arc distance of 7.42 feet to a point of reserve curvature
with a curve concave to the South and having a radius of 183.00 feet;

2. Northeasterly, Easterly and Southeasterly along the arc of said curve,
through a central angle of 35 deg 02’ 51”, an arc distance of 111.94 feet to a
point of tangency with a line;

3. South 74 deg 08’ 37” East along said line, a distance of 37.90 feet to a
point of curvature with a curve concave to the Southwest and having a radius of
183.00 feet;

4. Southeasterly along the arc of said curve, through a central angle of 29 deg
08’ 37”, an arc distance of 93.08 feet to a point of tangency with a line;

5. South 45 deg 00’ 00” East along said line, a distance of 485.13 feet; Thence
South 64 deg 10’ 30” West departing said proposed Westerly right-of-way line, a
distance of 421.72 feet to a point of curvature with a curve concave to the
Southeast and having a radius of 1155.00 feet; thence Southwesterly along the
arc of said curve, through a central angle of 36 deg 15’ 33”, an arc distance of
730.93 feet to a point of reverse curvature with a curve concave to the
Northwest and having a radius of 1245.00 feet; thence Southwesterly along the
arc of said curve, through a central angle of 10 deg 21’ 37”, an arc distance
225.13 feet to a point of reverse curvature with a curve concave to the
Northwest and having a radius of 727.91 feet; thence southwesterly along the arc
of said curve, thru a central angle of 15 deg. 09’ 16”, an arc distance of
192.33 feet to a point of compound curvature with a curve concave to the east
and having a radius of 269.77 feet; Thence southwesterly, southerly, and
southeasterly along the arc of said curve through a central angle of 55 deg. 31’
39”, an arc distance of 261.44 feet to a point of non radial intersection with a
line (the radius point of said curve bears North 57 deg. 22’ 22” east from this
point); thence North 43 deg 38’ 14” West along said non radial line, a distance
of 222.89 feet; thence North 40 deg 44’ 37” West, a distance of 55.53 feet;
thence North 36 deg 21’ 17” West, a distance of 28.71 feet; thence North 33 deg
19’ 33” West, a distance of 29.44 feet; thence North 30 deg 01’ 43” West, a
distance of 33.86 feet; thence North 25 deg 56’ 47” West, a distance of 44.50
feet; thence North 21 deg 40’ 18” West, a distance of 37.55 feet to a point of
non radial intersection with a curve concave to the Southwest and having a
radius of 978.88 feet (the radius point of said curver bears South 69 deg 52’
11” West from this point); thence Northwesterly along the arc of said curve,
through a central angle of 10 deg 15’ 47”, an arc distance of 175.34 feet to the
point of non radial intersection with a curve concave to the Southwest and
having a radius of 2862.48 feet (the radius point of said curve having a radius
of 978.88 feet bears South 57 deg 08’ 13” West from this point and the radius
point of said curve having a radius of 2868.48 feet bears South 59 deg 36’ 24”
West from this point); thence Northwesterly along the arc of said curve, through
a central angle of 02 deg 47’ 56”, an arc distance of 139.83 feet to a point of
non radial intersection with a line (the radius point of said curve bears South
54 deg 20’ 17” West from this point); thence North 59 deg 06’ 35” West along
said non radial line, a distance of 143.79 feet; thence North 80 deg 53’ 39”
West, a distance of 125.53 feet; thence South 71 deg 44’ 37” West, a distance of
34.33 feet; thence South 35 deg 24’ 00” West, a distance of 87.48 feet; thence
South 00 deg 45’ 41” West, a distance of 132.15 feet;

 



--------------------------------------------------------------------------------



 



thence South 06 deg 59’ 03”, a distance of 104.72 feet; thence South 06 deg 27’
08” East, a distance of 47.41 feet; thence South 01 deg 35’ 43” West, a distance
of 77.02 feet; thence South 09 deg 59’ 53” East, a distance of 220.16 feet;
thence South 27 deg 38’00” East, a distance of 286.71 feet; thence South 14 deg
11’ 03” East, a distance of 242.60 feet to the point of beginning.

PARCEL 2: A Parcel of land lying in Section 9, Township 37 South, Range 39 East,
St. Lucie County, Florida and being more particularly described as follows:

Begin at the Northwest corner of Plat of Tradition No. 17, recorded in Plat Book
43, at Pages 22 and 22A through 22F, public records of St. Lucie County,
Florida, and also being the Southwest Corner of Community Boulevard (Tract R-2)
of future Tradition Plat No. 12; thence South 45 deg 26’ 22” West as basis of
bearing, along the Northwesterly boundary of said Tradition Plat No. 17, a
distance of 34.06 feet to the Northeast corner of Plat of Tradition Plat No. 5,
recorded in Plat Book 42, at Pages 4 and 4A through 4I, public records St. Lucie
County, Florida, and also being a point on the Northerly right of way line of
Tradition Lakes Boulevard (Tract PR-5); thence traversing along said Northerly
boundary of Tradition Plat No. 5 and said Northerly right of way line by the
following twenty-one (21) courses:

1. North 89 deg 21’ 23” West, a distance of 40.60 feet to a point of curvature
with a curve concove to the Northeast and having a radius of 184.00 feet;

2. Northwesterly along the arc of said curve, through a central angle of 29 deg
48’ 11”, an arc distance of 95.71 feet to a point of tangency with a line;

3. North 59 deg 33’ 12” West along said line, a distance of 72.07 feet to a
point of curvature with a curve concave to the Southwest and having a radius of
196.00 feet;

4. Northwesterly, Westerly and Southwesterly along the arc of said curve,
through a central angle of 52 deg 45’ 37”, an arc distance of 180.48 feet to a
point of tangency with a line;

5. South 67 deg 41’ 11” West along said line, a distance of 82.41 feet to a
point of curvature with a curve concave to the Northwest and having a radius of
509.00 feet;

6. Southwesterly, Westerly and Northwesterly along the arc of said curve,
through a central angle of 35 deg 29’ 52”, an arc distance of 315.35 feet to a
point of compound curvature with a curve concave to the Northeast and having a
radius of 1100.00 feet;

7. Northwesterly along the arc of said curve, through a central angle of 11 deg
36’ 44”, an arc distance of 222.94 feet to a point of non radial intersection
with a line (the radius point of said curve bears North 24 deg 47’ 47” East from
this point);

8. North 18 deg 34’ 33” West along said non radial line, a distance of 34.75
feet;

9. North 62 deg 35’ 57” West, a distance of 50.00 feet;

10. South 73 deg 22’ 39” West, a distance of 34.75 feet to a point of non radial
intersection with a curve concave to the Northeast and having a radius of
1100.00 feet (the radius point of said curve bears North 30 deg 00’ 19” East
from this point);

11. Northwesterly along the arc of said curve, through a central angle of 10 deg
28’ 38”, an arc distance of 201.15 feet to a point of tangency with a line;

12. North 49 deg31’ 03” West along said line a distance of 195.89 feet;

13. North 08 deg13’ 49” West a distance of 37.57 feet;

14. North 49 deg 35’ 24” West, a distance of 50.74 feet;

15. South 81 deg 14’ 16” West, a distance of 32.64 feet;

16. North 49 deg 31’ 03” West, a distance of 189.84 feet;

17. South 40 deg 28’ 57” West, a distance of 10.00 feet;

 



--------------------------------------------------------------------------------



 



18. North 49 deg 31’ 03” West, a distance of 32.07 feet to a point of curvature
with a curve concave to the Southwest and having a radius of 1040.00 feet;

19. Northwesterly along the arc of said curve, through a central angle of 32 deg
34’ 48” an arc distance of 591.37 feet to a point of non radial intersection
with a line (the radius point of said curve bears South 07 deg 54’ 09” West from
this point);

20. North 40 deg 54’ 11” West along said non radial line, a distance of 37.23
feet;

21. North 84 deg 40’ 56” West, a distance of 4.45 feet to a point of
intersection with the Westerly line of future Tradition Plat No. 16;

Thence traversing said westerly line by the following three (3) courses:

1. North 05 deg 34’ 48” East, departing said Northerly boundary of Tradition
Plat No. 5 and said Northerly right of way line, along said Westerly line, a
distance of 8.05 feet to a point of curvature with a curve concave to the
Southwest and having a radius of 174.00 feet;

2. Northwesterly along the arc of said curve, through a central angle of 73 deg
15’ 12” an arc distance of 222.46 feet to a point of reverse curvature with a
curve concave to the Northeast and having a radius of 310.30 feet;

3. Northwesterly along the arc of said curve, through a central angle of 41 deg
12’ 47”, an arc distance of 223.20 feet to a point of non radial intersection
with a line (the radius point of said curve bears North 63 deg 32’ 23” East from
this point) said point also being a corner on the boundary of future Tradition
Plat No. 15.

Thence traversing along said boundary line by the following twenty-five
(25) courses;

1. North 14 deg 11’ 03” West along said non radial line, a distance of 242.60
feet;

2. North 27 deg 38’ 00” West, a distance of 286.71 feet;

3. North 09 deg 59’ 53” West, a distance of 220.16 feet;

4. North 01 deg 35’ 43” East, a distance of 77.02 feet;

5. North 06 deg 27’ 08” West, a distance of 47.71 feet;

6. North 06 deg 59’ 03” West, a distance of 104.72 feet;

7. North 00 deg 45’ 41” East, a distance of 132.15 feet;

8. North 35 deg 24’ 00” East, a distance of 87.48 feet;

9. North 71 deg 44’ 37” East, a distance of 34.33 feet;

10. South 80 deg 53’ 39” East, a distance of 125.53 feet;

11. South 59 deg 06’ 35” East, a distance of 143.79 feet to a point of non
radial intersection with a curve concave to the Southwest and having a radius of
2862.48 feet (the radius point of said curve bears South 54 deg 20’ 17” West
from this point);

12. Southeasterly along the arc of said curve, through a central angle of 02 deg
47’ 56”, an arc distance of 139.83 feet to a point of non radial intersection
with a curve concave to the Southwest and having a radius of 978.88 feet (the
radius point of said curve having a radius of 2862.48 feet bears South 57 deg
08’ 13” West from this point and the radius point of said curve having a radius
of 978.88 feet bears South 59 deg 36’ 24” West from this point);

13. Southeasterly along the arc of said curve having a radius of 978.88 feet,
through a central angle of 10 deg 15’ 47”, an arc distance of 175.34 feet toa
point of non radial intersection with a line (the radius point of said curve
bears South 69 deg 52’ 11” West from this point);

14. South 21 deg 40’ 18” East along said non radial line, a distance of 37.55
feet;

 



--------------------------------------------------------------------------------



 



15. South 25 deg 56’ 47” East, a distance of 44.50 feet;

16. South 30 deg 01’ 43” East, a distance of 33.86 feet;

17. South 33 deg 19’ 33” East, a distance of 29.44 feet;

18. South 36 deg 21’ 17” East, a distance of 28.71 feet;

19. South 40 deg 44’ 37” East, a distance of 55.53 feet;

20. South 43 deg 38’ 14” East, a distance of 222.89 feet to a point of non
radial intersection with a curve concave to the East and having a radius of
269.77 feet (the radius point of said curve bears North 57 deg 35’ 39” East from
this point);

21. Northwesterly, Northerly and Northeasterly along the arc of said curve,
through a central angle of 55 deg 31’ 39”, an arc distance of 261.44 feet to a
point of compound curvature with a curve concave to the Southeast and having a
radius of 727.91 feet;

22. Northeasterly along the arc of said curve, through a central angle of 15 deg
09’ 16”, an arc distance of 192.53 feet to a point of reverse curvature with a
curve concave to the Northwest and having a radius of 1245.00 feet;

23. Northeasterly along the arc of said curve, through a central angle of 10 deg
21’ 37”, an arc distance of 225.13 feet to a point of reverse curvature with a
curve concave to the Southeast and having a radius of 1155.00 feet;

24. Northeasterly along the arc of said curve, through a central angle of 36 deg
15’ 33”, an arc distance of 730.93 feet to a point of tangency with a line;

25. North 64 deg 10’ 30” East along said line, a distance of 421.72 feet to a
point of intersection with the Westerly right-of-way line of said Community
Boulevard (Tract R-2) and the Westerly boundary of said future Tradition Plat
No. 12;

Thence traversing said Westerly right-of-way line and said Westerly boundary by
the following five (5) courses:

1. South 45 deg 00’ 00” East, departing said Southeasterly boundary of said
future Tradition Plat No. 15, a distance of 10.46 feet to a point of curvature
with a curve concave to the Southwest and having a radius of 2950.00 feet;

2. Southeasterly, Southerly and Southwesterly along the arc of said curve,
through a central angle of 45 deg 14’ 07”, an arc distance of 2329.03 feet to a
point of tangency with a line;

3. South 00 deg 14’ 07” West along said line, a distance of 551.70 feet;

4. North 89 deg 45’ 53” West, a distance of 10.00 feet;

5. South 00 deg 14’ 07” West, a distance of 214.96 feet to the point of
beginning.

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”

LOAN DOCUMENTS and DUE DILIGENCE DOCUMENTS

Note. Revolving Promissory Note of even date herewith payable to the order of
Lender in the total principal amount of the Revolving Loan (the “Note”), which
shall include such terms and conditions as have heretofore been mutually agreed
upon between Borrower and Lender.

Mortgage, Assignment of Rents and Security Agreement. A Mortgage, Assignment of
Rents and Security Agreement encumbering the Land which shall constitute a first
lien thereon (the “Mortgage”) and which Mortgage shall be in a form satisfactory
to Lender and shall be subject only to those Permitted Exceptions and matters
satisfactory to Lender.

UCC-1 Financing Statements (Local and State). UCC-1 Financing Statements (local
and state) covering all personal property, fixtures and equipment placed or to
be placed on or under the Property and such other documents as will insure
Lender a first perfected security interest in and to said personal property,
fixtures and equipment which Lender will provide funding.

Mortgagee Title Insurance Commitment and Policy. One or more mortgagee title
insurance commitments and policies (“Policy”) in the aggregate face amount of
$40,000,000.00 as to the Property, insuring the Mortgage as a valid first lien
on the Property subject only to the Permitted Exceptions as shall be approved in
writing by Lender, issued by a title company satisfactory to Lender (“Title
Insurer”), and in a form satisfactory to and approved by Lender and satisfying
the requirements set forth in the Commitment, including such reinsurance and/or
coinsurance agreements, if any, and any affirmative coverage required by Lender,
including but not limited to, Florida Form 9 and Revolving Credit Endorsement.
Borrower, at Borrower’s expense, shall deliver to Lender copies of any documents
which may affect the Property in any manner (as determined by Lender’s counsel)
at any time prior to or during the term of the Loan.

Survey. A current survey of the Property, certified to Bank and the title
insurer, showing the boundaries of the Property by courses and distances,
together with a corresponding metes and bounds description, the actual or
proposed location of all improvements, encroachments and restrictions, the
location and width of all easements, utility lines, rights-of-way and building
set-back lines, and notes referencing book and page numbers for the instruments
granting the same. Bank, at Bank’s sole discretion, may at any time and from
time to time may require an ALTA survey. Additionally, the Borrower shall
provide two (2) copies of each recorded, approved, and/or proposed plat for each
portion of the Property as such are or may become available. Further, the
Borrower shall provide a certificate of a Florida registered surveyor to the
effect that each parcel that constitutes the Property is contiguous with a right
of way or road tract dedicated to the public, a CDD or the master property
owners’ association.

Opinion of Counsel. An opinion of counsel licensed in the State of Florida
addressed to Lender and any participating banks and in form and substance, and
from such law firm, satisfactory to Lender which covers such matters as may be
required by Lender, including but not limited to the valid existence and
authority of any trusts, partnerships and other borrowing entities.

 



--------------------------------------------------------------------------------



 



Borrower’s Affidavit. Borrower’s Affidavit, in form and content sufficient to
permit the Title Insurer to delete any exception for parties in possession,
matters of survey, mechanic’s or materialmen’s liens, gap, and taxes and
assessments which are due and payable, and attesting to all such other matters
as Lender may require.

Borrowing Authority Instruments. Documents evidencing the necessary
authorization for all actions taken by Borrower, in connection with this Loan as
may be required by Lender. Appropriate documents may include corporate
resolutions and certificates of active status, certificates of authority, and
certified copies of articles of incorporation and all amendments thereto.

Commitment Fee. The non-refundable Commitment Fee shall be paid at the Closing
of the Loan.

Guaranties. The Unconditional Guaranties executed by Guarantor.

Taxes. Proof of current payment of real property and personal property taxes and
information as to tax identification numbers, tax rates, estimated tax values
and the identities of the taxing authorities and evidence of payment of any
outstanding liens or other outstanding obligations or encumbrances against the
Property or Improvements.

Financial Statements. Current financial statements, tax returns, and such other
credit information as Lender may reasonably require for Borrower, in form and
content reasonably satisfactory to Lender.

Sales Contract. Copies of the sales contract form for the Property, if
applicable, which form of contract must be acceptable to Lender.

Appraisal. Appraisal in accordance with the requirements of the Commitment.

Environmental Audit. An environmental audit in the form and substance as
required by the Commitment and, if required by Lender, Lender’s form of
environmental assessment checklist verifying that no material environmental
contamination on the Property has occurred or is imminent or participation in
Lender’s Environmental Collateral Protection Program.

Partnership and Corporate Documents. Certified copies of all partnership
agreements, corporate articles and bylaws, trust agreements, articles of
organization, operating agreements, and such other documentation required by
Lender as a condition of closing, and from time-to-time during the term of the
Loan, to verify the existence, authority and other matters related to the
borrowing entities.

 



--------------------------------------------------------------------------------



 



COMPOSITE EXHIBIT “C”

INITIAL BORROWING BASE REPORT

 



--------------------------------------------------------------------------------



 



REVOLVING

PROMISSORY NOTE

     
$40,000,000.00
  April 8, 2005

Tradition Development Company, LLC
c/o Core Communities, LLC
10521 S.W. Village Station Drive, Suite 201
Port St. Lucie, Florida 34987

Horizons St. Lucie Development, LLC
c/o Core Communities, LLC
10521 S.W. Village Station Drive, Suite 201
Port St. Lucie, Florida 34987

Horizons Acquisition 7, LLC
c/o Core Communities, LLC
10521 S.W. Village Station Drive, Suite 201
Port St. Lucie, Florida 34987

and

Tradition Mortgage, LLC
c/o Core Communities, LLC
10521 S.W. Village Station Drive, Suite 201
Port St. Lucie, Florida 34987

(Hereinafter collectively referred to as the “Borrower”)

and

Wachovia Bank, National Association
200 E. Broward Boulevard, 2nd floor
Ft. Lauderdale, FL 33301
(Hereinafter referred to as the “Bank”)

PRINCIPAL BALANCE. Borrower hereby promises to pay to the order of Bank, in
lawful money of the United States of America, at its office indicated above or
wherever else Bank may specify, the sum of Forty Million and 00/100 Dollars
($40,000,000.00) or such sum as may be advanced and outstanding from time to
time (the “Loan Amount”), with interest on the unpaid principal balance at the
rate and on the terms provided in this Revolving Promissory Note (including all
renewals, extensions or modifications hereof, this “Note”).

LOAN AGREEMENT. The Note is subject to the provisions of that certain
Acquisition, Development and Construction Loan Agreement between Bank and
Borrower of even date herewith, as modified from time to time (the “Loan
Agreement”). Terms not otherwise defined herein shall have the meaning ascribed
to them in the Loan Agreement.

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the purposes of Borrower as set forth in the Loan Agreement.

1



--------------------------------------------------------------------------------



 



SECURITY. Borrower has granted Bank a security interest in the collateral
described in the Loan Documents, including, but not limited to: (i) real
property collateral described in that certain Mortgage, Assignment of Leases and
Rents and Security Agreement of even date herewith from Borrower to Bank (the
“Mortgage”); and (ii) personal property collateral described in the Mortgage.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note during each Interest Period (as defined below) from the date hereof at a
floating rate per annum equal to either of the following (the “Interest Rate
Options”):

(i) the LIBOR Market Index Rate plus 2.50%, as that rate may change from day to
day. “LIBOR Market Index Rate”, for any day, is the rate for 1 month U.S. dollar
deposits as reported on Telerate page 3750 as of 11:00 a.m., London time, on
such day, or if such day is not a London business day, then the immediately
preceding London business day (or if not so reported, then as determined by Bank
from another recognized source or interbank quotation), or

(ii) Bank’s Prime Rate (as defined below) minus .25%. “Bank’s Prime Rate” means
that rate announced by Bank from time to time a its prime rate and is one of
several interest rate bases used by Bank. Bank lends at rates both above and
below Bank’s Prime Rate, and Borrower acknowledges that Bank’s Prime Rate is not
represented or intended to be the lowest or most favorable rate of interest
offered by Bank.

(iii) “Interest Period” means each period commencing on and including the date
an interest payment is due as provided in the Repayment Terms paragraph and
ending on but excluding the date the next interest payment is due, with the
first Interest Period commencing on May 3, 2005.

(iv) Borrower may change the Interest Rate Option not more than once every
thirty (30) days by providing written notice thereof to Bank at least three
(3) days’ prior to the beginning of the next Interest Period.

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated
(nominal) rate for a year’s period and then dividing said rate by 360 to
determine the daily periodic rate to be applied for each day in the applicable
period. Application of the Actual/360 Computation produces an annualized
effective rate exceeding the nominal rate.

REPAYMENT TERMS. This Note shall be due and payable as follows: from the date of
this Note through and including the twenty-fourth month thereafter (“Maturity
Date”), as same may be extended pursuant to the terms of this Note, commencing
on May 3, 2005, and continuing on the third day of each month thereafter, the
Note shall be payable in consecutive monthly payments of accrued interest only
calculated on the outstanding principal balance. The Borrower shall have the
option to extend the term of the Loan for one additional twelve (12) month
period (“Extension Term”) on the same terms and conditions as the prior
twenty-four (24) months of the Loan upon satisfaction of the “Conditions to
Extension”. Any and all remaining principal and accrued interest shall be due
and payable on the Maturity Date.

CONDITIONS TO EXTENSION. No Event of Default under the Loan Documents shall have
occurred and be continuing and Bank has received (a) all the items required to
be delivered pursuant to the Loan Agreement; (b) approvals from all governmental
authorities that are required for the Improvements to be used as intended,
(c) payment from Borrower of an extension fee in an amount equal to .25% of the
Loan Amount at the time of exercise of the extension and (d) evidence reasonably
satisfactory to Bank that Guarantor has a Tangible Net Worth of (i) THIRTY
MILLION DOLLARS ($30,000,000), plus (ii) fifty percent (50%) of all net income
received by Guarantor for all years after the fiscal year ended December 31,
2004, which shall be based upon the consolidated financial statements of
Guarantor. In addition, the

2



--------------------------------------------------------------------------------



 



Extension Term shall be subject to satisfaction of the Financial Covenants as
outlined in the Loan Agreement.

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to pay late charges, accrued
and unpaid interest, principal, escrow (if any) and any other fees, costs and
expenses which Borrower is obligated to pay under this Note, in such order as
Bank may elect from time to time in its sole discretion. Upon the occurrence of
a Default in the payment of the Obligations or a Default (as defined in the
other Loan Documents) under any other Loan Document, monies may be applied to
the Obligations in any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

OPTIONAL HEDGE. During the term of the Loan, Borrower will be provided with an
option to hedge the Loan’s floating interest expense by entering into a future
interest rate swap (the “Swap”) with Bank contemporaneously with the closing of
the loan, pursuant to which Borrower would receive the amount necessary to pay
the interest expense due under the Loan (exclusive of default interest or other
adjustments provided for in the loan documents) and would pay the amount that
would be equal to the interest that would accrue on the Loan at a fixed rate.
Bank is willing to provide this Swap to Borrower upon mutually agreeable terms.
The actual rate of the Swap would be subject to market conditions at the time
the Swap is consummated. The Swap would be governed by an ISDA Master Agreement
and secured by the Collateral described herein. In the event that the Borrower
exercises the Swap with Bank and in the event of prepayment in whole or in part
of the Loan, the Swap must be unwound and a “breakage fee” may be due and
payable to Bank.

PREPAYMENT. This Note may be prepaid, in whole or in part, at any time and from
time to time, without penalty, provided, however, that Borrower shall indemnify
Bank against Bank’s additional cost to break a LIBOR Agreement which is prepaid,
if any (“Indemnified Loss or Expense”). The amount of such indemnified Loss or
Expense shall be determined by Bank based upon the assumption that Bank funded
one hundred percent (100%) of the Note in the London Interbank Market. Any
prepayment shall include accrued and unpaid interest to the date of prepayment
on the principal amount prepaid and all other sums due and payable hereunder.
Nothing herein shall be deemed to alter or affect any obligations that Borrower
may have to Bank under any Swap (as defined herein). Should Borrower exercise
the Swap with Bank, then in the event of prepayment in whole or in part of this
Note, the Swap must be unwound. In the event that the Swap is unwound, a
“breakage fee” may be due and payable to Bank. For purposes hereof the term
“Swap” means an agreement between Borrower and Bank (or other counterparty
acceptable to Bank) pursuant to which Borrower shall receive an amount necessary
to pay the interest expenses due under this Note (exclusive of default interest
or other adjustments provided for in the Loan Documents) and shall pay the
amount that would be equal to the interest that would accrue on this Note at a
fixed rate.

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note and any prior notes which evidence
all or any portion of the loan evidenced by this Note, and any letters of credit
issued pursuant to any loan agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, a loan agreement, this Note, guaranty
agreements, security agreements, security instruments, financing statements,
mortgage instruments, any renewals or modifications, whenever any of the
foregoing are executed, but does not include swap agreements (as defined in 11
U.S.C. § 101). Obligations. The term “Obligations”, as used in this Note and the
other Loan Documents, refers to any and all indebtedness and other obligations
under this Note, all other obligations under any other Loan Document(s), and all
obligations under any swap agreements (as defined in 11 U.S.C. § 101) between
Borrower and Bank whenever executed. Certain Other Terms. All terms that are
used but not otherwise defined in any of the Loan Documents

3



--------------------------------------------------------------------------------



 



shall have the definitions provided in the Uniform Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations to the
extent Bank is the prevailing party including, without limitation, reasonable
arbitration, paralegals’, attorneys’ and experts’ fees and expenses, whether
incurred without the commencement of a suit, in any trial, arbitration, or
administrative proceeding, or in any appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

CURE PERIOD. Except as provided below, a Default based upon Nonpayment, as
defined herein, may be cured within five (5) days of the date such payment is
due and any other Default may be cured within twenty (20) days after written
notice thereof is mailed to the Borrower by Bank provided, however, if such
nonperformance is not curable within said twenty (20) day period and Borrower is
diligently pursuing said cure, the cure period shall be extended for up to an
additional thirty (30) days. The Borrower’s right to cure shall be applicable
only to curable defaults and shall not apply, without limitation, to Defaults
based upon False Warranty or Cessation; Bankruptcy. Bank shall mail only one
notice annually for the same type of nonmonetary Default. In the event a
different type of nonmonetary Default occurs in the same year, Bank shall mail
notice to Borrower for that Default. Bank shall not exercise its remedies to
collect the Obligations except as Bank reasonably deems necessary to protect its
interest in collateral securing the Obligations during a cure period.

DEFAULT. If any of the following occurs and is not cured within the applicable
Cure Period, a default (“Default”) under this Note shall exist: Nonpayment;
Nonperformance. The failure of timely payment or performance of the Obligations
or Default, however denominated, under this Note or any other Loan Documents.
False Warranty. A warranty or representation made or deemed made in the Loan
Documents or furnished Bank in connection with the loan evidenced by this Note
proves materially false, or if of a continuing nature, becomes materially false.
Cross Default. At Bank’s option, any default in payment or performance of any
obligation under any other loans, contracts or agreements of Borrower with Bank
or its affiliates (“Affiliate” shall have the meaning as defined in 11 U.S.C. §
101, except that the term “Borrower” shall be substituted for the term “Debtor”
therein). Cessation; Bankruptcy. The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
its Subsidiaries or Affiliates, if any, or any general partner of or the
holder(s) of the majority ownership interests of Borrower, or any party to the
Loan Documents. Material Business Alteration. Without prior written consent of
Bank, a material alteration in the kind or type of Borrower’s business. It is
acknowledged by Bank that Borrower is in the real estate business. Material
Capital Structure or Business Alteration. Without the prior written consent of
Bank, which consent will not be unreasonably withheld, (i) a material alteration
in the kind or type of Borrower’s business; (ii) the sale of substantially all
of the business or assets of Borrower, or any guarantor, or a material portion
(ten percent (10%) or more) of such business or assets if such a sale is outside
the ordinary course of business of Borrower, or any guarantor, or more than
fifty percent (50%) of the outstanding stock or voting power of or in any such
entity in a single transaction or a series of transactions; or (iii) should any
Borrower or any of Borrower’s Subsidiaries or Affiliates (other than Guarantor)
enter into any merger or consolidation where Borrower or the Affiliates is not
the surviving entity. Material Adverse Change. Bank determines in good faith, in
its reasonable discretion, that the prospects for payment or performance of the
Obligations are impaired or there has occurred a material

4



--------------------------------------------------------------------------------



 



adverse change in the business or prospects of Borrower, financial or otherwise.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions: Bank
Lien. Foreclose its security interest or lien against Borrower’s accounts
without notice. Acceleration Upon Default. Accelerate the maturity of this Note
and, at Bank’s option, any or all other Obligations, other than Obligations
under any swap agreements (as defined in 11 U.S.C. § 101) between Borrower and
Bank, which shall be governed by the default and termination provisions of said
swap agreements; whereupon this Note and the accelerated Obligations shall be
immediately due and payable; provided, however, if the Default is based upon a
bankruptcy or insolvency proceeding commenced by or against Borrower or any
guarantor or endorser of this Note, all Obligations (other than Obligations
under any swap agreement as referenced above) shall automatically and
immediately be due and payable. Cumulative. Exercise any rights and remedies as
provided under the Note and other Loan Documents, or as provided by law or
equity.

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as Bank may reasonably request from time to time, including without limitation,
financial statements and information pertaining to Borrower’s financial
condition. Such information shall be true, complete, and accurate.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank and Borrower. No waiver by Bank of any Default shall operate as a waiver
of any other Default or the same Default on a future occasion. Neither the
failure nor any delay on the part of Bank in exercising any right, power, or
remedy under this Note and other Loan Documents shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

Except as set forth in the Loan Documents, each Borrower or any person liable
under this Note waives presentment, protest, notice of dishonor, demand for
payment, notice of intention to accelerate maturity, notice of acceleration of
maturity, notice of sale and all other notices of any kind. Further, each agrees
that Bank may extend, modify or renew this Note or make a novation of the loan
evidenced by this Note for any period, and grant any releases, compromises or
indulgences with respect to any collateral securing this Note, or with respect
to any other Borrower or any other person liable under this Note or other Loan
Documents, all without notice to or consent of each Borrower or each person who
may be liable under this Note or any other Loan Document and without affecting
the liability of Borrower or any person who may be liable under this Note or any
other Loan Document.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Organization; Powers. Borrower
represents that Borrower (i) is (a) an adult individual and is sui juris, or
(b) a corporation, general partnership, limited partnership, limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its state of organization, and is authorized to do
business in each other jurisdiction wherein its ownership of property or conduct
of business legally requires such organization (ii) has the power and authority
to own its properties and assets and to carry on its business as now being
conducted and as now contemplated; and (iii) has the power and authority to
execute, deliver and perform, and by all necessary action has authorized the
execution, delivery and performance of, all of its obligations under this Note
and any other Loan Document to which it is a party. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and construed under the
laws of the state named in Bank’s address on the first page hereof without
regard to that state’s conflict of laws principles. If the terms of this Note
should conflict with the terms of any loan agreement or any commitment letter
that survives closing, the terms of this Note shall control.

5



--------------------------------------------------------------------------------



 



Borrower’s Accounts. Borrower shall open and maintain during the entire term of
this Loan all of its project accounts with respect to this project at Lender.
Additionally, Borrower shall maintain a meaningful depository relationship at
Lender for the term of the Loan. Jurisdiction. Borrower irrevocably agrees to
non-exclusive personal jurisdiction in the state named in Bank’s address on the
first page hereof. Severability. If any provision of this Note or of the other
Loan Documents shall be prohibited or invalid under applicable law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or other such document. Notices. Any notices
to Borrower shall be sufficiently given, if in writing and mailed or delivered
to the Borrower’s address shown above or such other address as provided
hereunder, and to Bank, if in writing and mailed or delivered to Bank’s address
shown above or such other address as Bank may specify in writing from time to
time. In the event that Borrower changes Borrower’s address at any time prior to
the date the Obligations are paid in full, Borrower agrees to promptly give
written notice of said change of address by registered or certified mail, return
receipt requested, all charges prepaid. Plural; Captions. All references in the
Loan Documents to Borrower, guarantor, person, document or other nouns of
reference mean both the singular and plural form, as the case may be, and the
term “person” shall mean any individual, person or entity. The captions
contained in the Loan Documents are inserted for convenience only and shall not
affect the meaning or interpretation of the Loan Documents. Advances. Bank may,
in its sole discretion, make other advances which shall be deemed to be advances
under this Note, even though the stated principal amount of this Note may be
exceeded as a result thereof. Posting of Payments. All payments received during
normal banking hours after 2:00 p.m. local time at the office of Bank first
shown above shall be deemed received at the opening of the next banking day.
Joint and Several Obligations. Each person who signs this Note as a Borrower (as
defined herein) is jointly and severally obligated. Fees and Taxes. Borrower
shall promptly pay all documentary, intangible recordation and/or similar taxes
on this transaction whether assessed at closing or arising from time to time.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY
EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE,
THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION
WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION
IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.

BORROWER AND BANK AGREE THAT THEY SHALL NOT HAVE A REMEDY OF PUNITIVE OR
EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE AND HEREBY WAIVE ANY RIGHT OR
CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE NOW OR WHICH MAY ARISE IN THE
FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE DISPUTE IS RESOLVED BY
ARBITRATION OR JUDICIALLY.

[NO FURTHER TEXT ON THIS PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

              TRADITION DEVELOPMENT COMPANY, LLC, a Florida limited liability
company
 
            Taxpayer ID: 65-1060893
 
       

  By:    

          Print name: James H. Anderson     Title: Executive Vice President
 
            HORIZONS ST. LUCIE DEVELOPMENT, LLC, a Florida limited liability
company
 
            Taxpayer ID: 65-1150484
 
       

  By:    

          Print name: James H. Anderson     Title: Executive Vice President
 
            HORIZONS ACQUISITION 7, LLC, a Florida limited liability company
 
            Taxpayer ID: 72-1549797
 
       

  By:    

          Print name: James H. Anderson     Title: Executive Vice President
 
            TRADITION MORTGAGE, LLC, a Florida limited liability company
 
            Taxpayer ID: 57-1149547
 
       

  By:    

          Print name: James H. Anderson     Title: Executive Vice President

7



--------------------------------------------------------------------------------



 



PREPARED BY: Karen D. Geller, Esq.
RETURN TO: Gunster, Yoakley & Stewart, P.A.
800 SE Monterey Commons Blvd., Suite 200
Stuart, FL 34996
(772) 288-1980

MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT

     THIS MORTGAGE, ASSIGNMENT OF RENTS, AND SECURITY AGREEMENT (hereinafter
referred to as “Mortgage”) is made effective April 8, 2005, between TRADITION
DEVELOPMENT COMPANY, LLC, a Florida limited liability company, whose address is
c/o Core Communities, LLC, 10521 S.W. Village Station Drive, Suite 201, Port St.
Lucie, Florida 34987, (referred to herein as “Mortgagor”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, whose address is 200 E. Broward Boulevard, 2nd floor, Ft.
Lauderdale, FL 33301(“Bank”).

W I T N E S S E T H :

     To secure payment and performance of obligations under (i) a Revolving
Promissory Note (the “Note”) of even date herewith, in the amount of FORTY
MILLION AND 00/100 DOLLARS ($40,000,000.00), made by Mortgagor; Horizons St.
Lucie Development, LLC, a Florida limited liability company; Horizons
Acquisition 7, LLC, a Florida limited liability company; and Tradition Mortgage,
LLC, a Florida limited liability company (collectively, “Borrower”) payable to
Bank, this Mortgage, other loan documents as defined in the Note (the “Loan
Documents”), and swap agreements (as defined in 11 U.S.C. § 101) between Bank
and Borrower, and any renewals, extensions, novations, or modifications of the
foregoing (collectively the “Obligations”), and in consideration of these
premises and for other consideration, Mortgagor does mortgage, grant and convey
unto Bank, its successors and assigns, all of Mortgagor’s right, title and
interest now owned or hereafter acquired in and to each of the following
(collectively, the “Property”): (i) all those certain tracts of land in St.
Lucie County, Florida, more particularly described in EXHIBIT A attached hereto
and made part hereof (the “Land”); (ii) all buildings and improvements now or
hereafter erected on the Land; (iii) all fixtures, machinery, equipment and
other articles of real, personal or mixed property attached to, situated or
installed in or upon the Land or any buildings or improvements situated thereon,
whether or not such real, personal or mixed property is or shall be affixed to
the Land; (iv) all building materials, building machinery and building equipment
delivered on site to the Land during the course of, or in connection with, any
construction, repair or renovation of the buildings and improvements situated or
to be situated thereon; (v) all leases, licenses or occupancy agreements of all
or any part of the Land and all extensions, renewals, and modifications thereof,
and any options, rights of first refusal or guarantees relating thereto; all
rents, income, revenues, security deposits, issues, profits, awards and payments
of any kind payable under the leases or otherwise arising from the Land;
(vi) all contract rights, accounts receivable and general intangibles relating
solely to the Land or the use, occupancy, maintenance, construction, repair or
operation thereof; all management agreements, franchise agreements, utility
agreements and deposits; all maps, plans, surveys and specifications; all
warranties and guaranties; all permits, licenses and approvals; and all
insurance policies; (vii) all estates, rights, tenements, hereditaments,
privileges, rents, issues, profits, easements, and appurtenances of any kind
benefiting the Land, including any and all easements for ingress and egress and
access to and from the Land, whether public or private; and all water and
mineral

1



--------------------------------------------------------------------------------



 



rights; and (viii) all “Proceeds” of any of the above-described property, which
term shall have the meaning given to it in the Uniform Commercial Code of the
jurisdiction where this Mortgage is recorded (the “UCC”), whether cash or
non-cash, and including insurance proceeds and condemnation awards; and all
replacements, substitutions and accessions thereof.

     In the event that Mortgagor is the owner of a leasehold estate with respect
to any portion of the Property and Mortgagor obtains a fee estate in such
portions of the Property, then, such fee estate shall automatically, and without
further action of any kind on the part of the Mortgagor, be and become subject
to the security title and lien of this Mortgage.

     TO HAVE AND TO HOLD the Property and all the estate, right, title and
interest, in law and in equity, of Mortgagor’s in and to the Property unto Bank,
its successors and assigns, forever.

     PROVIDED, HOWEVER, the amount secured hereby at any time shall not exceed
the principal amount of FORTY MILLION AND 00/100 DOLLARS ($40,000,000.00)
(“Original Maximum Principal Amount”), plus all interest, costs, reimbursements,
fees and expenses in connection therewith.

     Mortgagor WARRANTS AND REPRESENTS that Mortgagor is lawfully seized of the
Property, in fee simple, absolute, that Mortgagor has the legal right to convey
and encumber the same, and that the Property is free and clear of all liens and
encumbrances other than as set forth in the title policy provided to and
approved by Bank and other matters as set forth in the Permitted Exceptions and
contemplated by the Loan Documents and approved by Lender (“Permitted
Exceptions”). Mortgagor further warrants and will forever defend all and
singular the Property and title thereto to Bank and Bank’s successors and
assigns, against the lawful claims of all persons whomsoever subject to the
Permitted Exceptions.

     PROVIDED ALWAYS that if (i) all the Obligations (including without
limitation, all termination payments and any other amounts due under or in
connection with any swap agreements (as defined in 11 U.S.C. § 101) secured
hereunder) are paid in full, (ii) each and every representation, warranty,
agreement, covenant and condition of this Mortgage, and the other Loan
Documents, are complied with and abided by, and (iii) any and all swap
agreements (as defined in 11 U.S.C. § 101) secured hereunder have matured or
been terminated, then this Mortgage and the estate hereby created shall cease
and be null, void, and canceled of record.

     To protect the security of this Mortgage, Mortgagor further represents and
agrees with Bank as follows:

     Payment of Obligations. That the Obligations shall be timely paid and
performed.

     Revolving Note. Advances made under the Note or any future promissory notes
secured hereby or other evidences of obligation now or hereafter secured by this
Mortgage shall be in the form of a continual revolving line of credit whereby
advances may be made, repaid and re-advanced from time to time but in no event
shall the outstanding principal balance at any time exceed the Original Maximum
Principal Amount. Bank shall maintain an account on its books, which shall
evidence at all times the amount from time to time outstanding under the Note or
any other promissory note now or hereafter made evidencing the indebtedness
secured hereby. Advances made by Bank pursuant to the Mortgage, including
without limitation, for the payment of taxes, assessments, insurance premiums,
costs for the protection of the Property, reasonable attorneys’ fees (whether or
not litigation has been commenced and in all trial, bankruptcy and

2



--------------------------------------------------------------------------------



 



appellate proceedings) and court costs incurred in the collection of any or all
of such sums of money and interest thereon in whatever manner the indebtedness
may be evidenced or represented, shall be secured by this Mortgage until the
Mortgage is satisfied of record.

     Future Advances. This Mortgage is given to secure not only existing
Obligations, but also future advances, including obligations under swap
agreements made, and future swap agreements (as defined in 11 U.S.C. § 101)
entered into with Bank, within twenty (20) years of the date of this Mortgage
pursuant to a Revolving Loan Agreement between Borrower and Bank of even date
herewith (the “Loan Agreement”) to the same extent as if such future advances
and obligations under swap agreements are made on the date of the execution of
this Mortgage. The principal amount (including any swap agreements and future
advances) that may be so secured may decrease or increase from time to time, but
the total amount so secured at any one time shall not exceed TWENTY MILLION AND
00/100 Dollars ($20,000.00.00), plus all interest, costs, reimbursements, fees
and expenses due under this Mortgage and secured hereby. Notwithstanding the
foregoing, the maximum principal amount secured hereby shall not exceed the
Original Maximum Principal Amount. All covenants and agreements contained in
this Mortgage shall be applicable to all further advances made by Bank to
Mortgagor under this future advance clause. Any such future advances, whether
obligatory or to be made at the option of Bank, or otherwise, may be made either
prior to or after the due date of the Note or any other note secured by this
Mortgage. Mortgagor shall not execute any document that impairs or otherwise
impacts the priority of any existing or future Obligations secured by this
Mortgage.

     Grant of Security Interest in Personal Property. This Mortgage constitutes
a security agreement under the UCC and shall be deemed to constitute a fixture
financing statement. Mortgagor hereby grants a security interest in any personal
property included in the Property. On request of Bank, Mortgagor will execute
one or more Financing Statements in form satisfactory to Bank and will pay all
costs and expenses of filing the same in all public filing offices, where filing
is deemed desirable by Bank. Bank is authorized to file Financing Statements
relating to the Property without Mortgagor’s signature where permitted by law.
Mortgagor appoints Bank as its attorney-in-fact to execute such documents
necessary to perfect Bank’s security interest on Mortgagor’s behalf. The
appointment is coupled with an interest and shall be irrevocable as long as any
Obligations remain outstanding.

Nothing herein obligates Bank to provide credit in excess of the Obligations.

     Leases, Subleases and Easements. Mortgagor shall maintain, enforce and
cause to be performed all of the terms and conditions under any lease, sublease
or easement which may constitute a portion of the Property. Mortgagor shall not,
without the consent of Bank, enter into any new lease of all or any portion of
the Property outside the criteria for said leases approved by Bank, agree to the
cancellation or surrender under any lease of all or any portion of the Property,
agree to prepayment of rents, issues or profits (other than rent paid at the
signing of a lease or sublease), modify any such lease so as to shorten the
term, decrease the rent, accelerate the payment of rent, or change the terms of
any renewal option; and any such purported new lease, cancellation, surrender,
prepayment or modification made without the consent of Bank shall be void as
against Bank.

     Required Insurance. Mortgagor shall maintain with respect to the Property
liability insurance providing coverage in such amount as Bank may require but in
no event less than $1,000,000.00 per occurrence, with aggregate excess coverage
of not less than

3



--------------------------------------------------------------------------------



 



$10,000,000.00, naming Bank as an additional insured, and such other insurance
as Bank may require from time to time.

     All property insurance policies shall contain an endorsement or agreement
by the insurer in form satisfactory to Bank that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act or negligence
of Mortgagor and the further agreement (within both the property and liability
policies) of the insurer waiving rights of subrogation against Bank, and rights
of set-off, counterclaim or deductions against Mortgagor.

     All insurance policies shall be in form, provide coverages, be issued by
companies and be in amounts satisfactory to Bank. At least 30 days prior to the
expiration of each such policy, Mortgagor shall furnish Bank with evidence
satisfactory to Bank that such policy has been renewed or replaced or is no
longer required hereunder. All such policies shall provide that the policy will
not be canceled or materially amended without at least 30 days prior written
notice to Bank. In the event Mortgagor fails to provide, maintain, keep in
force, and furnish to Bank the policies of insurance required by this paragraph,
Bank may procure such insurance or single-interest insurance in such amounts, at
such premium, for such risks and by such means as Bank chooses, at Mortgagor’s
expense; provided however, Bank shall have no responsibility to obtain any
insurance, but if Bank does obtain insurance, Bank shall have no responsibility
to assure that the insurance obtained shall be adequate or provide any
protection to Mortgagor.

     Insurance Proceeds. After occurrence of any loss to any of the Property,
Mortgagor shall give prompt written notice thereof to Bank.

     Impositions; Escrow Deposit. Mortgagor will pay all taxes, levies,
assessments and other fees and charges imposed upon or which may become a lien
upon the Property under any law or ordinance (all of the foregoing collectively
“Impositions”) before they become delinquent and in any event in the same
calendar year in which they first become due. Upon request of Bank after an
Event of Default, Mortgagor shall add to each periodic payment required under
the Note the amount estimated by Bank to be sufficient to enable Bank to pay, as
they come due, all Impositions and insurance premiums which Mortgagor is
required to pay hereunder. Payments requested under this provision shall be
supplemented or adjusted as required by Bank from time to time. Such funds may
be commingled with the general funds of Bank and shall not earn interest. Upon
the occurrence of a Default, Bank may apply such funds to pay any of the
Obligations.

     Use of Property. Mortgagor shall use and operate, and require its lessees
or licensees to use and operate, the Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any lease or sublease now or hereafter affecting the
Property. Mortgagor shall not permit any unlawful use of the Property or any use
that may give rise to a claim of forfeiture of any of the Property. Mortgagor
shall not allow changes in the stated use of Property from that disclosed to
Bank at the time of execution hereof or approved by Bank, which approval shall
not be unreasonably withheld. Mortgagor shall not initiate or acquiesce to a
zoning change of the Property without prior notice to, and written consent of,
Bank.

     Maintenance, Repairs and Alterations. Mortgagor shall keep and maintain the
Property in good condition and repair and fully protected from the elements to
the satisfaction of Bank. Mortgagor shall promptly notify Bank in writing of any
material loss, damage or adverse condition affecting the Property.

4



--------------------------------------------------------------------------------



 



     Eminent Domain. Should the Property or any interest therein be taken or
damaged by reason of any public use or improvement or condemnation proceeding
(“Condemnation”), or should Mortgagor receive any notice or other information
regarding such Condemnation, Mortgagor shall give prompt written notice thereof
to Bank. In the event the Collateral for the Borrowing Base is negatively
impacted resulting in an adjusted loss in the value of the Collateral, Bank
shall be entitled to all compensation, awards and other payments or relief
granted in connection with such Condemnation and, at its option, may commence,
appear in and prosecute in its own name any action or proceedings relating
thereto. Mortgagor shall be entitled to make any compromise or settlement in
connection with such taking or damage after consulting with and obtaining Bank’s
prior written consent. All compensation, awards, and damages awarded to
Mortgagor related to any Condemnation (the “Proceeds”) in accordance herewith
are hereby assigned to Bank and Mortgagor agrees to execute such further
assignments of the Proceeds as Bank may require. Bank shall have the option of
applying or paying the Proceeds in the same manner as insurance proceeds as
provided herein. Mortgagor appoints Bank as its attorney-in-fact to receive and
endorse the Proceeds to Bank, which appointment is coupled with an interest and
shall be irrevocable as long as any Obligations remain unsatisfied.

     Environmental Condition of Property and Indemnity. Mortgagor warrants and
represents to Bank, except as reported by Mortgagor to Bank in writing, that:
(i) Mortgagor has inspected and is familiar with the environmental condition of
the Property; (ii) the Property and Mortgagor, and any occupants of the
Property, are in compliance with and shall continue to be in compliance with all
applicable federal, state and local laws and regulations intended to protect the
environment and public health and safety as the same may be amended from time to
time (as further defined in the Loan Agreement) (“Environmental Laws”);
(iii) the Property is not and has never been used to generate, handle, treat,
store or dispose of, in any quantity, oil, petroleum products, hazardous or
toxic substances, hazardous waste, regulated substances or hazardous air
pollutants in violation of Environmental Laws (“Hazardous Materials”) in
violation of any Environmental Laws; (iv) no Hazardous Materials (including
asbestos or lead paint in any form) are located on or under the Property or
emanate from the Property; (v) there are no unregistered underground storage
tanks on the Property that are subject to any underground storage tank
registration laws or regulations; (vi) no notice has been received with regard
to any Hazardous Material on the Property; (vii) no action, investigation or
proceeding is pending or to Mortgagor’s knowledge threatened which seeks to
enforce any right or remedy against Mortgagor or the Property under any
Environmental Law; and (viii) all licenses, permits and other governmental or
regulatory actions necessary for the Property to comply with Environmental Laws
shall be obtained and maintained and Mortgagor shall assure compliance
therewith.

     Mortgagor agrees to notify Bank immediately upon receipt of any citations,
warnings, orders, notices, consent agreements, process or claims alleging or
relating to violations of any Environmental Laws or to the environmental
condition of the Property and shall conduct and complete all investigations and
all cleanup actions necessary to comply with the Environmental Laws and to
remove, in accordance with Environmental Laws, any Hazardous Material from the
Property.

     Mortgagor shall indemnify, hold harmless, and defend Bank from and against
any and all damages, penalties, fines, claims, suits, liabilities, costs,
judgments and expenses, including attorneys’, consultants’ or experts’ fees of
every kind and nature incurred, suffered by or asserted against Bank as a direct
or indirect result of: (i) representations made by Mortgagor in

5



--------------------------------------------------------------------------------



 



this Section being or becoming untrue in any material respect; (ii) Mortgagor’s
violation of or failure to meet the requirements of any Environmental Laws; or
(iii) Hazardous Materials which, while the Property is subject to this Mortgage,
exist on the Property but not for matters occurring after foreclosure or deed in
lieu thereof. Bank shall have the right to arrange for or conduct environmental
inspections of the Property from time to time (including the taking of soil,
water, air or material samples). The cost of such inspections (i) made after
Default, (ii) which are required by laws or regulations applicable to Bank, or
(iii) which are ordered by Bank following Bank’s good faith determination that
Mortgagor may be in violation of any Environmental Laws and/or there are
Hazardous Materials on the Property, shall be borne by Mortgagor. However,
Mortgagor’s indemnity shall not apply to any negligent or intentional act of
Bank, its successors or assigns, which takes place after foreclosure, deed in
lieu of foreclosure, or satisfaction of this Mortgage. These indemnification
obligations are in addition to General Indemnification provisions set forth
hereafter. Mortgagor’s Obligations under this section shall continue, survive
and remain in full force and effect notwithstanding the repayment of the
Obligations, a foreclosure of or exercise of power of sale under this
instrument, a delivery of a deed in lieu of foreclosure, a cancellation or
termination of record of this instrument and the transfer of the Property.

     Appraisals. Mortgagor agrees that Bank may obtain an appraisal of the
Property when required by the regulations of the Federal Reserve Board or the
Office of the Comptroller of the Currency, any other regulatory agency or at
such other times as Bank may reasonably require. Such appraisals shall be
performed by an independent third party appraiser selected by Bank. The cost of
such appraisals shall be borne by Mortgagor. If requested by Bank, Mortgagor
shall execute an engagement letter addressed to the appraiser selected by Bank.
Mortgagor’s failure or refusal to sign such an engagement letter, however, shall
not impair Bank’s right to obtain such an appraisal. Mortgagor agrees to pay the
cost of such appraisal within 10 days after receiving an invoice for such
appraisal.

     Inspections. Bank, or its representatives or agents, are authorized to
enter at any reasonable time upon any part of the Property for the purpose of
inspecting the Property and for the purpose of performing any of the acts it is
authorized to perform under the terms of this Mortgage.

     Liens and Subrogation. Mortgagor shall pay and promptly discharge all
liens, claims and encumbrances upon the Property except for those described in
EXHIBIT B or those matters contemplated by the Loan Documents and approved by
Bank. Mortgagor shall have the right to contest in good faith the validity of
any such lien, claim or encumbrance, provided: (i) such contest suspends the
collection thereof or there is no danger of the Property being sold or forfeited
while such contest is pending; (ii) Mortgagor first deposits with Bank a bond or
other security satisfactory to Bank in such amounts as Bank shall reasonably
require; and (iii) Mortgagor thereafter diligently proceeds to cause such lien,
claim or encumbrance to be removed and discharged.

     Bank shall be subrogated to any liens, claims and encumbrances against
Mortgagor or the Property that are paid or discharged through payment by Bank or
with loan proceeds, notwithstanding the record cancellation or satisfaction
thereof.

     Waiver of Mortgagor’s Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that hereafter may be
enacted providing for (i) any appraisement before sale of any portion of the
Property, (ii) in any way extending the time for the enforcement of the
collection of the Note or the debt evidenced thereby or any of the other

6



--------------------------------------------------------------------------------



 



Obligations, rights under the fifth and fourteenth amendments to the
Constitution of the United States and any similar rights under the constitutions
of any state, and any rights to hearing prior to the exercise by Bank of any
right, power, or remedy herein provided to Bank.

     To the full extent Mortgagor may do so, Mortgagor agrees that Mortgagor
will not at any time insist upon, plead, claim or seek to take the benefit or
advantage of any law now or hereafter in force providing for any exemption
(including homestead exemption), appraisement, valuation, stay, extension or
redemption, and Mortgagor for themselves and their respective heirs, devisees,
representatives, successors and assigns, and for any and all persons claiming
any interest in the Property, to the extent permitted by law, hereby waive and
release all rights of valuation, appraisement, redemption, stay of execution,
the benefit of all exemption laws, notice of election to mature or declare due
the whole of the secured indebtedness and marshalling in the event of
foreclosure of the liens hereby created. Except for notices to be provided in
accordance with the Loan Documents, Mortgagor further waives any and all notices
including, without limitation, notice of intention to accelerate and of
acceleration of the Obligations.

     Payments by Bank. In the event of default in the timely payment or
performance of any of the Obligations not cured within the applicable cure
period, Bank, at its option and without any duty on its part to determine the
validity or necessity thereof, may pay the sums for which Mortgagor is
obligated. Further, after an Event of a Default that has not been cured by
Mortgagor within any applicable cure period, Bank may pay such sums as Bank
deems appropriate for the protection and maintenance of the Property including,
without limitation, sums to pay Impositions and other levies, assessments or
liens, maintain insurance, make repairs, secure the Property, maintain utility
service, intervene in any condemnation, make advances under a construction loan
to enable completion of construction and pay attorneys’ fees and other fees and
costs to enforce this Mortgage or protect the lien hereof (including
foreclosure) or collect the Obligations, without limitation, including those
incurred in any proceeding including Bankruptcy or arbitration. Any amounts so
paid shall bear interest at the default rate stated in the Note and shall be
secured by this Mortgage.

     Indemnification. Mortgagor shall protect, indemnify and save harmless Bank
from and against all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Damages”) imposed upon,
incurred by or asserted against Bank on account of (i) the Loan Documents or any
failure or alleged failure of Mortgagor to comply with any of the terms or
representations of this Mortgage; (ii) any claim of loss or damage to the
Property or any injury or claim of injury to, or death of, any person or
property that may be occasioned by any cause whatsoever pertaining to the
Property or the use, occupancy or operation thereof (hereinafter collectively
“Loss”) prior to a judgment of foreclosure or deed in lieu thereof unless said
Loss is a result of the use, occupancy or operation of the Property by Mortgagor
prior to said foreclosure judgment or deed in lieu thereof, (iii) any failure or
alleged failure of Mortgagor to comply with any law, rule or regulation
applicable to the Property or the use, occupancy or operation of the Property
(including, without limitation, the failure to pay any taxes, fees or other
charges), provided that such indemnity shall be effective only to the extent of
any Damages that may be sustained by Bank in excess of any net proceeds received
by it from any insurance of Mortgagor (other than self-insurance) with respect
to such Damages, (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Bank (other than Bank’s gross negligence or willful
misconduct) relating in any way to or any matter contemplated by the Loan
Documents (v) any claim for brokerage fees or such other commissions by or
through Mortgagor relating to the Property or any other Obligations, or (vi) any
and all liability

7



--------------------------------------------------------------------------------



 



arising from any leases related to the Property prior to a judgment of
foreclosure or deed in lieu thereof unless said liability is a result of
Mortgagor’s actions or inaction relating to the lease prior to said foreclosure
judgment or deed in lieu thereof. Nothing contained herein shall require
Mortgagor to indemnify Bank for any Damages resulting from Bank’s gross
negligence or its willful and wrongful acts. The indemnity provided for herein
shall survive payment of the Obligations and shall extend to the officers,
directors, employees and duly authorized agents of Bank. In the event the Bank
incurs any Damages arising out of or in any way relating to the transaction
contemplated by the Loan Documents (including any of the matters referred to in
this section), the amounts of such Damages shall be added to the Obligations,
shall bear interest, to the extent permitted by law, at the interest rate borne
by the Obligations from the date incurred until paid and shall be payable on
demand.

     Assignment of Rents. Mortgagor hereby absolutely assigns and transfers to
Bank all the leases, rents, issues and profits of the Property (collectively
“Rents”). Although this assignment is effective immediately, so long as no
Default exists, Bank gives to and confers upon Mortgagor the privilege under a
revocable license to collect as they become due, but not prior to accrual, the
Rents and to demand, receive and enforce payment, give receipts, releases and
satisfactions, and sue in the name of Mortgagor for all such Rents. Mortgagor
represents there has been no prior assignment of leases or Rents, and agrees not
to further assign such leases or Rents. Upon any occurrence of Default, the
license granted to Mortgagor herein shall be automatically revoked without
further notice to or demand upon Mortgagor until such Default is cured, and Bank
shall have the right, in its discretion, without notice, by agent or by a
receiver appointed by a court, and without regard to the adequacy of any
security for the Obligations, (i) to enter upon and take possession of the
Property, (ii) notify tenants, subtenants and any property manager to pay Rents
to Bank or its designee, and upon receipt of such notice such persons are
authorized and directed to make payment as specified in the notice and disregard
any contrary direction or instruction by Mortgagor, and (iii) in its own name,
sue for or otherwise collect Rents, including those past due, and apply Rents,
less costs and expenses of operation and collection, including attorneys’ fees,
to the Obligations in such order and manner as Bank may determine or as
otherwise provided for herein. Bank’s exercise of any one or more of the
foregoing rights shall not cure or waive any Default or notice of Default
hereunder. The terms of this Section are in addition to those terms set forth in
that certain Absolute Assignment of Lessor’s Interest in Leases and Rents
executed by Mortgagor to Bank of even date herewith.

     Due on Sale or Further Encumbrance or Transfer of an Interest in Mortgagor.
Without the prior written consent of Bank in each instance unless the Mortgagor
releases the portion of the Mortgaged Property in accordance with Bank’s
requirements and the terms and conditions of the Loan Documents, Mortgagor shall
not (i) sell, convey, transfer or encumber the Property, or any part thereof or
interest therein, whether legal or equitable, (ii) cause or permit any transfer
of the Property or any part thereof, whether voluntarily, involuntarily or by
operation of law, or (iii) enter into any agreement or transaction to transfer,
or accomplish in form or substance a transfer, of the Property without releasing
such portion of the property from the lien of this Mortgage at the time such
property is to be conveyed. A “transfer” of the Property includes: (a) the
direct or indirect sale, transfer or conveyance of the Property or any portion
thereof or interest therein; (b) the execution of an installment sale contract
or similar instrument affecting all or any portion of the Property; (c) if
Mortgagor or any general partner or member of Mortgagor, is a corporation,
partnership, limited liability company, trust or other business entity, the
transfer (whether in one transaction or a series of transactions) of any stock,
partnership, limited liability company or other ownership interests in such
corporation, partnership, limited liability company or entity including, without
limitation, changes in stockholders, partners, members, managers, trustees,
beneficiaries, or their respective interests; (d) if Mortgagor, or

8



--------------------------------------------------------------------------------



 



any general partner or member of Mortgagor, is a corporation, the creation or
issuance of new stock by which an aggregate of more than 10% of such
corporation’s stock shall be vested in a party or parties who are not now
stockholders other than to an entity controlled by Guarantor Core Communities,
LLC and (e) an agreement by Mortgagor leasing all or a substantial part of the
Property for other than actual occupancy by a space tenant or agricultural lease
thereunder or a sale, assignment or other transfer of or the grant of a security
interest in and to any Leases.

     Bank’s consent to any conveyance or encumbrance may be conditioned upon an
increase in the interest rate specified in the Note (or other Obligations), an
extension or curtailment of the maturity of the Obligations, or other
modification of the Note or this instrument.

     Remedies of Bank on Default. Failure of Mortgagor or any other person
liable to (i) timely pay (and such nonpayment is not cured within five (5) days
of the due date) or (ii) perform any of the Obligations (and such nonperformance
is not cured within twenty (20) days of receipt of notice by Mortgagor of such
nonperformance provided, however, if such nonperformance is not curable within
said twenty (20) day period and Mortgagor is diligently pursuing said cure, the
cure period shall be extended for up to an additional thirty (30) days, is a
default (“Default”) under this Mortgage. Upon the occurrence of Default the
following remedies are available, without limitation, to Bank: (i) Bank may
exercise any or all of Bank’s remedies under this Mortgage or other Loan
Documents including, without limitation, acceleration of the maturity of all
payments and Obligations, including any swap agreements (as defined in 11 U.S.C.
§ 101) with Bank (provided that the early termination shall be governed by the
default and termination provisions of said swap agreements); (ii) Bank may take
immediate possession of the Property or any part thereof (which Mortgagor agrees
to surrender to Bank) and manage, control or lease the same to such persons and
at such rental as it may deem proper and collect and apply Rents to the payment
of: (a) the Obligations, together with all costs and attorneys’ fees; (b) all
Impositions and any other levies, assessments or liens which may be prior in
lien or payment to the Obligations, and premiums for insurance, with interest on
all such items; and (c) the cost of all expenses incident to taking and
retaining possession of the Property and the management and operation thereof;
all in such order or priority as Bank in its sole discretion may determine. The
taking of possession shall not prevent concurrent or later proceedings for the
foreclosure sale of the Property; and (iii) Bank may apply to any court of
competent jurisdiction for the appointment of a receiver for all purposes
including, without limitation, to manage and operate the Property or any part
thereof, and to apply the Rents therefrom as hereinabove provided. In the event
of such application, Mortgagor consents to the appointment of a receiver, and
agrees that a receiver may be appointed without notice to Mortgagor, without
regard to whether Mortgagor has committed waste or permitted deterioration of
the Property, without regard to the adequacy of any security for the
Obligations, and without regard to the solvency of Mortgagor or any other
person, firm or corporation who or which may be liable for the payment of the
Obligations; (iv) Bank may exercise all the remedies of a mortgagee as provided
by law and in equity including, without limitation, foreclosure upon this
Mortgage and sale of the Property, or any part of the Property, at public sale
conducted according to applicable law (referred to as “Sale”) and conduct
additional Sales as may be required until all of the Property is sold or the
Obligations are satisfied; (v) With respect to any portion of the Property
governed by the UCC, Bank shall have all of the rights and remedies of a secured
party thereunder. Bank may elect to foreclose upon any Property that is fixtures
under law applicable to foreclosure of interests in real estate or law
applicable to personal property; (vi) Bank may bid at Sale and may accept, as
successful bidder, credit of the bid amount against the Obligations as payment
of any portion of the purchase price; and (vii) Bank shall apply the proceeds of
Sale, first to any fees or attorney fees permitted Bank by law in connection
with Sale, second to expenses of foreclosure,

9



--------------------------------------------------------------------------------



 



publication, and sale permitted Bank by law in connection with Sale, third to
the Obligations, and any remaining proceeds as required by law.

     Miscellaneous Provisions. Mortgagor agrees to the following: (i) All
remedies available to Bank with respect to this Mortgage or available at law or
in equity shall be cumulative and may be pursued concurrently or successively.
No delay by Bank in exercising any remedy shall operate as a waiver of that
remedy or of any Default. Any payment by Bank or acceptance by Bank of any
partial payment shall not constitute a waiver by Bank of any Default;
(ii) Mortgagor represents that Mortgagor (a) is (1) an adult individual and is
sui juris, or (2) a corporation, general partnership, limited partnership,
limited liability company or other legal entity, duly organized, validly
existing and in good standing under the laws of its state of organization, and
is authorized to do business in each other jurisdiction wherein its ownership of
property or conduct of business legally requires such organization (b) has the
power and authority to own its properties and assets and to carry on its
business as now being conducted and as now contemplated; and (c) has the power
and authority to execute, deliver and perform, and by all necessary action has
authorized the execution, delivery and performance of, all of its obligations
under this Mortgage and any other Loan Document to which it is a party.
(iii) The provisions hereof shall be binding upon and inure to the benefit of
Mortgagor, its heirs, personal representatives, successors and assigns
including, without limitation, subsequent owners of the Property or any part
thereof, and shall be binding upon and inure to the benefit of Bank, its
successors and assigns and any future holder of the Note or other Obligations;
(iv) Any notices, demands or requests shall be sufficiently given Mortgagor if
in writing and mailed or delivered to the address of Mortgagor shown above or to
another address as provided herein and to Bank if in writing and mailed or
delivered to Wachovia Bank, National Association, at the address shown above, or
such other address as Bank may specify from time to time and in the event that
Mortgagor changes Mortgagor’s address at any time prior to the date the
Obligations are paid in full, that party shall promptly give written notice of
such change of address by registered or certified mail, return receipt
requested, all charges prepaid; (v) The captions or headings at the beginning of
each paragraph hereof are for the convenience of the parties and are not a part
of this Mortgage; (vi) If the lien of this Mortgage is invalid or unenforceable
as to any part of the Obligations, the unsecured portion of the Obligations
shall be completely paid (and all payments made shall be deemed to have first
been applied to payment of the unsecured portion of the Obligations) prior to
payment of the secured portion of the Obligations and if any clause, provision
or obligation hereunder is determined invalid or unenforceable the remainder of
this Mortgage shall be construed and enforced as if such clause, provision or
obligation had not been contained herein; (vii) This Mortgage shall be governed
by and construed under the laws of the jurisdiction where this Mortgage is
recorded; (viii) Mortgagor by execution and Bank by acceptance of this Mortgage
agree to be bound by the terms and provisions hereof.

     Minimum Standards. In addition to the requirements set forth in the Loan
Documents, all surveys, insurance, title policies, construction documents,
environmental reports, payment and performance bonds, and any other due
diligence or additional documents required in connection with this Loan, shall
comply with Bank’s minimum standards in place from time to time for such
documents, which shall be provided in writing by Bank to Borrower upon request.

     Joinders and Consents. Mortgagee agrees, upon request of Mortgagor, to join
in and consent to any plat for the Real Estate and any utility easements,
dedications, and to consent to any property association documents or
declarations, development agreements or similar instruments affecting the Real
Estate and needed by the Mortgagor in connection with the development of the
Real Estate as contemplated by the Loan Documents, at no cost or liability to
Mortgagee, except for the cost of review of such documentation by Mortgagor’s
attorney

10



--------------------------------------------------------------------------------



 



which shall be payable by Mortgagor, for the sole purpose of subjecting the lien
of this Mortgage to the effects of such instruments, provided that such
instruments are in form and substance acceptable to Mortgagee in Mortgagee’s
reasonable discretion reasonably exercised. All homeowner association documents
or declarations, development agreements or similar instruments affecting the
Real Estate shall contain customary provisions subordinating the lien and
encumbrance of any assessments or other charges provided for thereunder to the
lien of this Mortgage. Mortgagee shall have no obligation to join in or consent
to any such documents if doing so would materially diminish the value of the
Property or require Mortgagee to directly assume any of Mortgagor’s obligations
under such instruments. Mortgagor hereby agrees not to relocate any conservation
easements currently off the Real Estate as referenced on Exhibit B attached
hereto to the Real Estate.

     WAIVER OF EXEMPLARY DAMAGES. MORTGAGOR AND BANK AGREE THAT THEY SHALL NOT
HAVE A REMEDY OF PUNITIVE OR EXEMPLARY DAMAGES AGAINST THE OTHER IN ANY DISPUTE
AND HEREBY WAIVE ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY HAVE
NOW OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY DISPUTE WHETHER THE
DISPUTE IS RESOLVED BY ARBITRATION OR JUDICIALLY.

     WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, MORTGAGOR
BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
MORTGAGE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH THIS MORTGAGE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS MORTGAGE.

     ASSIGNMENT UPON FULL PAYMENT. UPON PAYMENT OF ALL SUMS DUE BANK, BANK
SHALL, AT MORTGAGOR’S REQUEST, ASSIGN THE NOTE AND OTHER LOAN DOCUMENTS WITHOUT
RECOURSE OR WARRANTY OF ANY KIND ON AN “AS IS”, “WHERE IS” BASIS, ONLY
ACKNOWLEDGING OWNERSHIP OF THE LOAN AND THE LOAN DOCUMENTS UNENCUMBERED, FOR AN
ASSIGNMENT FEE NOT TO EXCEED $2,500.00.

     PARTIAL RELEASES. The Bank shall grant partial releases of portions of the
Mortgaged Property in accordance with the terms and conditions of the Loan
Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Mortgagor has signed and sealed this instrument as of
the day and year first above written.

                          TRADITION DEVELOPMENT COMPANY, LLC,
a Florida limited liability company
 
                        Taxpayer ID: 65-1060893
 
               

      By:        
 
           
Print name:
______________________________________________________       JAMES H. ANDERSON,
Executive Vice President    
 
                             
Print name:
______________________________________________________            

State of Florida

County of Martin

     The foregoing instrument was acknowledged before me this 8th day of April,
2005, by JAMES H. ANDERSON, Executive Vice President of TRADITION DEVELOPMENT
COMPANY, LLC, a Florida limited liability company, on behalf of the company.
He/she is personally known to me or has produced ___(type of identification) as
identification.

                    Notary Public, State of Florida

  Print Name:    

     

      [Seal]

12



--------------------------------------------------------------------------------



 



EXHIBIT A

LEGAL DESCRIPTION

PARCEL 1: A parcel of land lying in Sections 8 and 9, Township 37 South, Range
39 East, St. Lucie County, Florida and being more particularly described as
follows:

Begin at the Northeast Corner of the Recreation Tract as shown on Tradition Plat
No. 16, recorded in Plat Book 44, at Page 12, 12A through 12J public records of
said St. Lucie County, Florida; Thence traversing the boundary of the said
Tradition Plat No. 16, by the following ten (10) courses:

1. South 84 deg 37’ 09” West, a distance of 138.94 feet to a point of curvature
with a curve concave to the Southeast and having a radius of 250.00 feet;

2. Westerly and Southwesterly along the arc of said curve, through a central
angle of 59 deg 03’ 56”, an arc distance of 257.72 feet to a point of reverse
curvature, with a curve concave to the Northwest and having a radius of 250.00
feet;

3. Southwesterly along the arc of said curve, through a central angle of 40 deg
26’ 09”, an arc distance of 176.44 feet to a point of non radial intersection
with a line (the radius point of said curve bears North 27 degrees 00’ 41” west
from this point);

4. South 12 degrees 20’ 57” East along said non radial line, a distance of
104.38 feet;

5. South 32 degrees 46’ 15” West, a distance of 33.95 feet;

6. South 10 deg 25’ 34” a distance 9.23 feet to a point of radial intersection
with a curve concave to the northeast and having a radius of 960.00 feet, said
curve also being the northerly right of way line of Tradition Lakes Boulevard as
shown on the said Tradition Plat No. 16;

Thence continue traversing said boundary and said northerly right of way by the
remaining four (4) courses:

7. Northwesterly along the arc of said curve, through a central angle of 42 deg
31’ 23”, an arc distance of 712.48 feet to a point of tangency with a line;

8. North 57 deg 54’ 11” West along said line, a distance of 361.38 feet to a
point of curvature with a curve concave to the Southwest and having a radius of
1465.00 feet;

9. Northwesterly along the arc of said curve, through a central angle of 32 deg
21’ 05”, an arc distance of 827.19 feet to a point of tangency with a line;

10. South 89 degrees 44’ 44” West along said line, a distance of 51.84 feet to
the Northwest corner of said Tradition Plat No. 16;

Thence traversing the proposed northerly right of way line of said Tradition
Lakes Boulevard by the following two (2) courses;

1. Continue South 89 degrees 44’ 44” West departing said boundary, a distance of
277.08 feet to a point of curvature with a curve concave to the southeast and
having a radius of 440.00 feet;

13



--------------------------------------------------------------------------------



 



2. Southwesterly along the arc of said curve, through a central angle of 27 deg
35’ 12”, an arc distance of 211.85 feet to a point of non radial intersection
with a line (the radius point of said curve bears South 27 degrees 50’ 28” East
from this point);

Thence North 51 deg 55’ 07” West along said non radial line, departing said
proposed Northerly right of way line, a distance of 701.92 feet to a point of
non radial intersection with a curve concave to the Southeast and having a
radius of 870.00 feet (radius point of said curve bears South 58 deg 16’ 38”
East from this point); thence Northeasterly along the arc of said curve, through
a central angle of 22 deg 54’ 16”, an arc distance of 347.79 feet to a point of
compound curvature with a curve concave to the Southwest and having a radius of
258.00 feet; thence Northeasterly along the arc of said curve, through a central
angle of 34 deg 54’ 19”, a arc distance of 157.18 feet to a point of reverse
curvature with a curve concave to the Northwest and having a radius of 67.00
feet; thence Northeasterly along the arc of said curve, through a central angle
of 40 deg 13’ 48”, a arc distance of 47.04 feet to a point of reverse curvature
with a curve concave to the Southeast and having a radius of 383.00 feet; thence
Northeasterly along the arc of said curve, through a central angle of 33 deg 12’
16” an arc distance of 221.96 feet to a point of compound curvature with a curve
concave to the South and having a radius of 870.00 feet; thence Easterly along
the arc of said curve, through a central angle of 07 deg 29’ 35”, an arc
distance of 113.78 feet to a point of tangency with a line; thence North 90 deg
00’ 00” East along said line a distance of 75.81 feet to a point of curvature
with a curve concave to the Northwest and having a radius of 1830.00 feet;
thence Northesterly along the arc of said curve through a central angle of 23
deg 57’ 36”, an arc distance of 765.27 feet to a point of reverse curvature with
a curve concave to the Southeast and having a radius of 1770.00 feet; thence
Northeasterly along the arc of said curve, through a central angle of 08 deg 33’
57”, an arc distance of 264.62 feet to a point of tangency with a line; thence
North 74 deg 36’ 21” East along said line, a distance of 400.78 feet to a point
of curvature with a curve concave to the Southeast and having a radius of 183.00
feet; thence Northeasterly along the arc of said curve, through a central angle
of 08 deg 55’ 06”, an arc distance of 28.48 feet to a point of compound
curvature with a curve concave to the Southwest and having a radius of 50.00
feet; thence Northeasterly, Easterly and Southeasterly along the arc of said
curve, through a central angle of 81 deg 04’ 54”, an arc distance of 70.76 feet
to a point of tangency with a line; thence South 15 deg 23’ 39” East along said
line, a distance of 4.85 feet; thence North 74 deg 36’ 21” East, a distance of
100.00 feet to a point of radial intersection with a curve concave to the
Southeast and having a radius of 50.00 feet; thence Northeasterly along the arc
of said curve, through a central angle of 77 deg 00’ 22”, an arc distance of
67.20 feet to a point of compound curvature with a curve concave to the
Southeast and having a radius of 383.00 feet; thence Northeasterly along the arc
of said curve, through a central angle of 10 deg 32’ 34”, and arc distance of
70.47 feet to a point of reverse curvature, with a curve concave to the
Northwest and having a radius of 1881.55 feet; thence Northeasterly along the
arc of said curve, through a central angle of 22 deg 03’ 06”, an arc distance of
724.16 feet to a point of reverse curvature with a curve concave to the
Southeast and having a radius of 1500.00 feet; Thence Northeasterly along the
arc of said curve, through a central angle of 27

14



--------------------------------------------------------------------------------



 



deg 22’ 23”, an arc distance of 716.63 feet to a point of tangency with a line;
thence North 77 deg 28’ 34” East along said line, a distance of 125.81 feet to a
point of curvature with a curve concave to the Southeast and having a radius of
1500.00 feet; thence Northeasterly along the arc of said curve, through a
central angle of 09 deg 33’ 12”, an arc distance of 250.11 feet to a point of
tangency with a line; Thence North 87 deg 01’ 46” East along said line, a
distance of 129.19 feet to a point of curvature with a curve concave to the
Northwest and having a radius of 470.00 feet; thence Northeasterly along the arc
of said curve, through a central angle of 15 deg 18’ 56”, an arc distance of
125.63 feet to the Southwest corner of Road “J” (Tract PR-10) as shown on
Tradition Plat No. 12, recorded in Plat Book 44, at Pages 3 and 3A through 3D,
in the public records of St. Lucie County, Florida; thence traversing the
Southerly right of way line of said Road “J” and the Westerly right of way line
of Community Boulevard (Tract R-2) as shown on said Tradition Plat No. 12 by the
following five (5) courses:

1. Continue Northeasterly along the arc of said curve, through a central angle
of 00 deg 54’ 18”, an arc distance of 7.42 feet to a point of reserve curvature
with a curve concave to the South and having a radius of 183.00 feet;

2. Northeasterly, Easterly and Southeasterly along the arc of said curve,
through a central angle of 35 deg 02’ 51”, an arc distance of 111.94 feet to a
point of tangency with a line;

3. South 74 deg 08’ 37” East along said line, a distance of 37.90 feet to a
point of curvature with a curve concave to the Southwest and having a radius of
183.00 feet;

4. Southeasterly along the arc of said curve, through a central angle of 29 deg
08’ 37”, an arc distance of 93.08 feet to a point of tangency with a line;

5. South 45 deg 00’ 00” East along said line, a distance of 485.13 feet; Thence
South 64 deg 10’ 30” West departing said proposed Westerly right-of-way line, a
distance of 421.72 feet to a point of curvature with a curve concave to the
Southeast and having a radius of 1155.00 feet; thence Southwesterly along the
arc of said curve, through a central angle of 36 deg 15’ 33”, an arc distance of
730.93 feet to a point of reverse curvature with a curve concave to the
Northwest and having a radius of 1245.00 feet; thence Southwesterly along the
arc of said curve, through a central angle of 10 deg 21’ 37”, an arc distance
225.13 feet to a point of reverse curvature with a curve concave to the
Northwest and having a radius of 727.91 feet; thence southwesterly along the arc
of said curve, thru a central angle of 15 deg. 09’ 16”, an arc distance of
192.33 feet to a point of compound curvature with a curve concave to the east
and having a radius of 269.77 feet; Thence southwesterly, southerly, and
southeasterly along the arc of said curve through a central angle of 55 deg. 31’
39”, an arc distance of 261.44 feet to a point of non radial intersection with a
line (the radius point of said curve bears North 57 deg. 22’ 22” east from this
point); thence North 43 deg 38’ 14” West along said non radial line, a distance
of 222.89 feet; thence North 40 deg 44’ 37” West, a distance of 55.53 feet;
thence North 36 deg 21’ 17” West, a distance of 28.71 feet; thence North 33 deg
19’ 33” West, a distance of 29.44 feet; thence North 30 deg 01’ 43” West, a
distance of 33.86 feet; thence North 25 deg 56’ 47” West, a distance of 44.50
feet; thence North 21 deg 40’ 18” West, a distance of 37.55 feet to a point of
non radial intersection with a curve concave to the Southwest and

15



--------------------------------------------------------------------------------



 



having a radius of 978.88 feet (the radius point of said curver bears South 69
deg 52’ 11” West from this point); thence Northwesterly along the arc of said
curve, through a central angle of 10 deg 15’ 47”, an arc distance of 175.34 feet
to the point of non radial intersection with a curve concave to the Southwest
and having a radius of 2862.48 feet (the radius point of said curve having a
radius of 978.88 feet bears South 57 deg 08’ 13” West from this point and the
radius point of said curve having a radius of 2868.48 feet bears South 59 deg
36’ 24” West from this point); thence Northwesterly along the arc of said curve,
through a central angle of 02 deg 47’ 56”, an arc distance of 139.83 feet to a
point of non radial intersection with a line (the radius point of said curve
bears South 54 deg 20’ 17” West from this point); thence North 59 deg 06’ 35”
West along said non radial line, a distance of 143.79 feet; thence North 80 deg
53’ 39” West, a distance of 125.53 feet; thence South 71 deg 44’ 37” West, a
distance of 34.33 feet; thence South 35 deg 24’ 00” West, a distance of 87.48
feet; thence South 00 deg 45’ 41” West, a distance of 132.15 feet; thence South
06 deg 59’ 03”, a distance of 104.72 feet; thence South 06 deg 27’ 08” East, a
distance of 47.41 feet; thence South 01 deg 35’ 43” West, a distance of 77.02
feet; thence South 09 deg 59’ 53” East, a distance of 220.16 feet; thence South
27 deg 38’00” East, a distance of 286.71 feet; thence South 14 deg 11’ 03” East,
a distance of 242.60 feet to the point of beginning.

PARCEL 2: A Parcel of land lying in Section 9, Township 37 South, Range 39 East,
St. Lucie County, Florida and being more particularly described as follows:

Begin at the Northwest corner of Plat of Tradition No. 17, recorded in Plat Book
43, at Pages 22 and 22A through 22F, public records of St. Lucie County,
Florida, and also being the Southwest Corner of Community Boulevard (Tract R-2)
of future Tradition Plat No. 12; thence South 45 deg 26’ 22” West as basis of
bearing, along the Northwesterly boundary of said Tradition Plat No. 17, a
distance of 34.06 feet to the Northeast corner of Plat of Tradition Plat No. 5,
recorded in Plat Book 42, at Pages 4 and 4A through 4I, public records St. Lucie
County, Florida, and also being a point on the Northerly right of way line of
Tradition Lakes Boulevard (Tract PR-5); thence traversing along said Northerly
boundary of Tradition Plat No. 5 and said Northerly right of way line by the
following twenty-one (21) courses:

1. North 89 deg 21’ 23” West, a distance of 40.60 feet to a point of curvature
with a curve concove to the Northeast and having a radius of 184.00 feet;

2. Northwesterly along the arc of said curve, through a central angle of 29 deg
48’ 11”, an arc distance of 95.71 feet to a point of tangency with a line;

3. North 59 deg 33’ 12” West along said line, a distance of 72.07 feet to a
point of curvature with a curve concave to the Southwest and having a radius of
196.00 feet;

4. Northwesterly, Westerly and Southwesterly along the arc of said curve,
through a central angle of 52 deg 45’ 37”, an arc distance of 180.48 feet to a
point of tangency with a line;

5. South 67 deg 41’ 11” West along said line, a distance of 82.41 feet to a
point of curvature with a curve concave to the Northwest and having a radius of
509.00 feet;

6. Southwesterly, Westerly and Northwesterly along the arc of said curve,
through a central angle of 35 deg 29’ 52”, an arc distance of 315.35 feet to a
point of compound

16



--------------------------------------------------------------------------------



 



curvature with a curve concave to the Northeast and having a radius of 1100.00
feet;

7. Northwesterly along the arc of said curve, through a central angle of 11 deg
36’ 44”, an arc distance of 222.94 feet to a point of non radial intersection
with a line (the radius point of said curve bears North 24 deg 47’ 47” East from
this point);

8. North 18 deg 34’ 33” West along said non radial line, a distance of 34.75
feet;

9. North 62 deg 35’ 57” West, a distance of 50.00 feet;

10. South 73 deg 22’ 39” West, a distance of 34.75 feet to a point of non radial
intersection with a curve concave to the Northeast and having a radius of
1100.00 feet (the radius point of said curve bears North 30 deg 00’ 19” East
from this point);

11. Northwesterly along the arc of said curve, through a central angle of 10 deg
28’ 38”, an arc distance of 201.15 feet to a point of tangency with a line;

12. North 49 deg31’ 03” West along said line a distance of 195.89 feet;

13. North 08 deg13’ 49” West a distance of 37.57 feet;

14. North 49 deg 35’ 24” West, a distance of 50.74 feet;

15. South 81 deg 14’ 16” West, a distance of 32.64 feet;

16. North 49 deg 31’ 03” West, a distance of 189.84 feet;

17. South 40 deg 28’ 57” West, a distance of 10.00 feet;

18. North 49 deg 31’ 03” West, a distance of 32.07 feet to a point of curvature
with a curve concave to the Southwest and having a radius of 1040.00 feet;

19. Northwesterly along the arc of said curve, through a central angle of 32 deg
34’ 48” an arc distance of 591.37 feet to a point of non radial intersection
with a line (the radius point of said curve bears South 07 deg 54’ 09” West from
this point);

20. North 40 deg 54’ 11” West along said non radial line, a distance of 37.23
feet;

21. North 84 deg 40’ 56” West, a distance of 4.45 feet to a point of
intersection with the Westerly line of future Tradition Plat No. 16;

Thence traversing said westerly line by the following three (3) courses:

1. North 05 deg 34’ 48” East, departing said Northerly boundary of Tradition
Plat No. 5 and said Northerly right of way line, along said Westerly line, a
distance of 8.05 feet to a point of curvature with a curve concave to the
Southwest and having a radius of 174.00 feet;

2. Northwesterly along the arc of said curve, through a central angle of 73 deg
15’ 12” an arc distance of 222.46 feet to a point of reverse curvature with a
curve concave to the Northeast and having a radius of 310.30 feet;

3. Northwesterly along the arc of said curve, through a central angle of 41 deg
12’ 47”, an arc distance of 223.20 feet to a point of non radial intersection
with a line (the radius point of said curve bears North 63 deg 32’ 23” East from
this point) said point also being a corner on the boundary of future Tradition
Plat No. 15.

Thence traversing along said boundary line by the following twenty-five
(25) courses;

1. North 14 deg 11’ 03” West along said non radial line, a distance of 242.60
feet;

2. North 27 deg 38’ 00” West, a distance of 286.71 feet;

3. North 09 deg 59’ 53” West, a distance of 220.16 feet;

4. North 01 deg 35’ 43” East, a distance of 77.02 feet;

17



--------------------------------------------------------------------------------



 



5. North 06 deg 27’ 08” West, a distance of 47.71 feet;

6. North 06 deg 59’ 03” West, a distance of 104.72 feet;

7. North 00 deg 45’ 41” East, a distance of 132.15 feet;

8. North 35 deg 24’ 00” East, a distance of 87.48 feet;

9. North 71 deg 44’ 37” East, a distance of 34.33 feet;

10. South 80 deg 53’ 39” East, a distance of 125.53 feet;

11. South 59 deg 06’ 35” East, a distance of 143.79 feet to a point of non
radial intersection with a curve concave to the Southwest and having a radius of
2862.48 feet (the radius point of said curve bears South 54 deg 20’ 17” West
from this point);

12. Southeasterly along the arc of said curve, through a central angle of 02 deg
47’ 56”, an arc distance of 139.83 feet to a point of non radial intersection
with a curve concave to the Southwest and having a radius of 978.88 feet (the
radius point of said curve having a radius of 2862.48 feet bears South 57 deg
08’ 13” West from this point and the radius point of said curve having a radius
of 978.88 feet bears South 59 deg 36’ 24” West from this point);

13. Southeasterly along the arc of said curve having a radius of 978.88 feet,
through a central angle of 10 deg 15’ 47”, an arc distance of 175.34 feet toa
point of non radial intersection with a line (the radius point of said curve
bears South 69 deg 52’ 11” West from this point);

14. South 21 deg 40’ 18” East along said non radial line, a distance of 37.55
feet;

15. South 25 deg 56’ 47” East, a distance of 44.50 feet;

16. South 30 deg 01’ 43” East, a distance of 33.86 feet;

17. South 33 deg 19’ 33” East, a distance of 29.44 feet;

18. South 36 deg 21’ 17” East, a distance of 28.71 feet;

19. South 40 deg 44’ 37” East, a distance of 55.53 feet;

20. South 43 deg 38’ 14” East, a distance of 222.89 feet to a point of non
radial intersection with a curve concave to the East and having a radius of
269.77 feet (the radius point of said curve bears North 57 deg 35’ 39” East from
this point);

21. Northwesterly, Northerly and Northeasterly along the arc of said curve,
through a central angle of 55 deg 31’ 39”, an arc distance of 261.44 feet to a
point of compound curvature with a curve concave to the Southeast and having a
radius of 727.91 feet;

22. Northeasterly along the arc of said curve, through a central angle of 15 deg
09’ 16”, an arc distance of 192.53 feet to a point of reverse curvature with a
curve concave to the Northwest and having a radius of 1245.00 feet;

23. Northeasterly along the arc of said curve, through a central angle of 10 deg
21’ 37”, an arc distance of 225.13 feet to a point of reverse curvature with a
curve concave to the Southeast and having a radius of 1155.00 feet;

24. Northeasterly along the arc of said curve, through a central angle of 36 deg
15’ 33”, an arc distance of 730.93 feet to a point of tangency with a line;

25. North 64 deg 10’ 30” East along said line, a distance of 421.72 feet to a
point of intersection with the Westerly right-of-way line of said Community
Boulevard (Tract R-2) and the Westerly boundary of said future Tradition Plat
No. 12;

Thence traversing said Westerly right-of-way line and said Westerly boundary by
the following five (5) courses:

18



--------------------------------------------------------------------------------



 



1. South 45 deg 00’ 00” East, departing said Southeasterly boundary of said
future Tradition Plat No. 15, a distance of 10.46 feet to a point of curvature
with a curve concave to the Southwest and having a radius of 2950.00 feet;

2. Southeasterly, Southerly and Southwesterly along the arc of said curve,
through a central angle of 45 deg 14’ 07”, an arc distance of 2329.03 feet to a
point of tangency with a line;

3. South 00 deg 14’ 07” West along said line, a distance of 551.70 feet;

4. North 89 deg 45’ 53” West, a distance of 10.00 feet;

5. South 00 deg 14’ 07” West, a distance of 214.96 feet to the point of
beginning.

19



--------------------------------------------------------------------------------



 



EXHIBIT B

This Exhibit B is attached to a certain Mortgage by and between TRADITION
DEVELOPMENT COMPANY, LLC, a Florida limited liability company (“Mortgagor”) and
Wachovia Bank, National Association, securing that certain Revolving Promissory
Note of even date herewith executed by Mortgagor in the amount of
$40,000,000.00.

PRIOR ENCUMBRANCES

Those certain restrictions, easements and agreements described in Schedule B of
Chicago Title Insurance Company Commitment No. under Office File No. 44941-27
with an effective date of March 10, 2005 at 8:00 a.m.

20